    19-10412-jlg        Doc 1611       Filed 11/14/19 Entered 11/14/19 18:42:34 Main Document
                                                         Pg 1 of 57
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
In re                                                          :  Chapter 11
                                                               :
DITECH HOLDING CORPORATION, et al., :                             Case No. 19-10412 (JLG)
                                                               :
                           Debtors 1                           :  (Jointly Administered)
                                                               :
---------------------------------------------------------------X

       SUMMARY SHEET FOR FIRST AND FINAL APPLICATION OF PROTIVITI INC.
          AS BUSINESS CONSULTANT FOR THE DEBTORS FOR ALLOWANCE
           OF COMPENSATION FOR PROFESSIONAL SERVICES RENDERED
           AND REIMBURSEMENT OF ACTUAL AND NECESSARY EXPENSES
           INCURRED FROM FEBRUARY 11, 2019 THROUGH MARCH 31, 2019

     Name of Applicant:                                   Protiviti Inc. (“Protiviti”)
     Applicant’s Role in Case:                            Business Consultant for Debtors
     Date Order of Employment Signed:                     March 20, 2019 [Doc. 231]
     Time period covered by this First and Final          Beginning of Period          End of Period
     Application (the “Compensation Period”):             February 11, 2019            March 31, 2019
                                  Summary of Total Fees and Expenses Requested:
     Fees requested for Compensation Period:              $86,258.00
     Total expenses requested for Compensation Period: $0.00
     Total fees and expenses for Compensation Period:     $86,258.00 2
     Blended hourly rate for fees incurred during the     $159.38
     Compensation Period:
                                            Summary of Prior Payments:
     Total compensation paid to date by monthly fee       $69,006.40
     statement:
     Total allowed expenses paid to date by monthly fee   $0.00
     statement:
     Total Amount of Fees and Expenses Due & Owing        $17,251.60 3
     to Protiviti:
     This is a(n): ☐ Monthly Application ☐ Interim Application ☒ Final Application




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number,
    as applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech Financial LLC (5868);
    Green Tree Credit LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree Insurance Agency of Nevada, Inc.
    (7331); Green Tree Investment Holdings III LLC (1008); Green Tree Servicing Corp. (3552); Marix Servicing LLC
    (6101); Mortgage Asset Systems, LLC (8148); REO Management Solutions, LLC (7787); Reverse Mortgage Solutions,
    Inc. (2274); Walter Management Holding Company LLC (9818); and Walter Reverse Acquisition LLC (8837). The
    Debtors’ principal offices are located at 1100 Virginia Drive, Suite 100, Fort Washington, Pennsylvania 19034.
2
    The Debtors are entitled to a credit of $7,000 from the applicant, and the applicant also holds a retainer of $25,000 from
    the Debtors.
3
    As described in its first and final application, Protiviti also seeks authority to set off a portion of its prepetition retainer of
    $25,000 and a credit of $7,000 owed to the Debtors against amounts owed for services rendered between January 14,
    2019 through February 8, 2019, shortly before the Debtors commenced these chapter 11 cases, in the amount of
    $15,915.00 (the “Unpaid Pre-Bankruptcy Services”). If this relief is granted and this Application otherwise is allowed
    in full, the total amount that will need to be paid upon allowance of this application is $1,166.60.

                                                                                                                     4846-0294-4929.v5
19-10412-jlg         Doc 1611       Filed 11/14/19 Entered 11/14/19 18:42:34                   Main Document
                                                  Pg 2 of 57


                          PRIOR MONTHLY FEE STATEMENTS FILED

  Date Filed;          Period       Requested         Expenses                    Paid                 Amount
  Docket No.          Covered          Fees                             Fees           Expenses      Outstanding
 July 1, 2019      February 11,    $69,006.40        $0.00          $69,006.40       $0.00           $17,251.60
 ECF No. 798       2019 through
                   March 31,
                   2019
                Total              $69,006.40        $0.00          $69,006.40       $0.00           $17,251.60

                   SUMMARY OF PROTIVITI INC. FEES BY PROFESSIONAL
                      FEBRUARY 11, 2019 THROUGH MARCH 31, 2019

                                                                            TOTAL
       NAME OF                                               HOURLY         HOURS               TOTAL
     PROFESSIONAL                      POSITION               RATE          BILLED           COMPENSATION
   Fielding, Abby                       Consultant               $120.00         1.50             $180.00
   Gallagher, Kyle                      Consultant               $120.00         10.20            $1,224.00
   Kiser, Victoria                      Consultant               $120.00         4.30             $516.00
   Marion, Shawn                  Senior Manager/Manager         $200.00         71.80         $14,360.00
   McCane, Cole                      Senior Consultant           $140.00         98.90         $13,846.00
   Patel, Amit                    Senior Manager/Manager         $200.00         2.00             $400.00
   Patel, Jay                           Consultant               $120.00     102.20            $12,264.00
   Powell, Katie              Director/Associate Director        $275.00         25.00            $6,875.00
   Rupnaraine, Pamella                  Consultant               $120.00         70.30            $8,436.00
   Thomas, William R.               Managing Director            $350.00         32.30         $11,305.00
   Warholak, Stacy                Senior Manager/Manager         $200.00         26.60            $5,320.00
   Wooldridge, Holly                    Consultant               $120.00         96.10         $11,532.00


   Hours and Fees, per position
    Managing Director (1)                                        $350.00      32.30            $11,305.00
    Director/Associate Director (1)                              $275.00      25.00            $6,875.00
    Senior Manager/Manager (3)                                   $200.00     100.40            $20,080.00
    Senior Consultant (1)                                        $140.00      98.90            $13,846.00
    Consultant (6)                                               $120.00     284.60            $34,152.00
    Blended Rate (all)                                           $159.38
   Total Hours and Fees                                                      541.20            $86,258.00
   Out of Pocket Expenses                                                                      $0.00
   Total Fees and Expenses                                                                     $86,258.00




                                                                                                     4846-0294-4929.v5
   19-10412-jlg     Doc 1611      Filed 11/14/19 Entered 11/14/19 18:42:34          Main Document
                                                Pg 3 of 57


                         SUMMARY OF PROTIVITI INC. FEES BY PROJECT
                          FEBRUARY 11, 2019 THROUGH MARCH 31, 2019

   PROJECT                              DESCRIPTION                            HOURS           AMOUNT
                    Provide financial and compliance support services to the
                    Debtors in respect of the Sarbanes-Oxley Act, including
                    performing internal audit and related services and         510.90         $75,653.00
C1 Sarbanes-Oxley   evaluating the Debtors’ internal controls and business
   Compliance       risk mitigation activities.
  C2 Bankruptcy     Collect and review activity and time data for fee
     Project
                                                                               30.30          $10,605.00
                    application preparation.
TOTAL                                                                          541.20         $86,258.00




                                                      3
                                                                                        4846-0294-4929.v5
19-10412-jlg        Doc 1611   Filed 11/14/19 Entered 11/14/19 18:42:34      Main Document
                                             Pg 4 of 57


                           EXPENSE SUMMARY BY PROTIVITI INC.
                         FEBRUARY 11, 2019 THROUGH MARCH 31, 2019

 EXPENSES                                                                     AMOUNTS

 Airfare                                                                           -

 Ground Transport                                                                  -

 Lodging                                                                           -

 Meals                                                                             -

 Photocopies                                                                       -

 Postage                                                                           -

 Miscellaneous                                                                     -

 Total Expenses Requested:                                                       $0.00




Annexed to Protiviti Inc.’s fee application are the following exhibits in support thereof:
EXHIBIT A – Summary of Hours and Fees by Professional
EXHIBIT B – Summary of Hours and Fees by Project
EXHIBIT C1 – Detail of Hours and Fees for Project (Sarbanes-Oxley Support)
EXHIBIT C2 – Detail of Hours and Fees for Preparation of Retention/Fee Applications
EXHIBIT D – Detail of Hours and Fees for the Unpaid Pre-Bankruptcy Services
EXHIBIT E – Certification of William Thomas


                                              4
                                                                                 4846-0294-4929.v5
19-10412-jlg        Doc 1611         Filed 11/14/19 Entered 11/14/19 18:42:34                        Main Document
                                                   Pg 5 of 57


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
In re                                                          :         Chapter 11
                                                               :
DITECH HOLDING CORPORATION, et al., :                                    Case No. 19-10412 (JLG)
                                                               :
                                     1
                           Debtors                             :         (Jointly Administered)
                                                               :
---------------------------------------------------------------X

                 FIRST AND FINAL APPLICATION OF PROTIVITI INC.
           AS BUSINESS CONSULTANT FOR THE DEBTORS FOR ALLOWANCE
            OF COMPENSATION FOR PROFESSIONAL SERVICES RENDERED
            AND REIMBURSEMENT OF ACTUAL AND NECESSARY EXPENSES
            INCURRED FROM FEBRUARY 11, 2019 THROUGH MARCH 31, 2019

TO THE HONORABLE JAMES L. GARRITY, JR.,
UNITED STATES BANKRUPTCY JUDGE:

          Protiviti Inc. (“Protiviti”), as business consultant for the above-captioned debtors and

debtors in possession (the “Debtors”), files this first and final application (the “Application”)

pursuant to sections 330 and 331 of title 11 of the United States Code (the “Bankruptcy Code”),

Rule 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule

2016-1 of the Local Bankruptcy Rules for the Southern District of New York (the “Local Rules”),

for final allowance of compensation for professional services rendered and reimbursement of

actual and necessary expenses incurred during the period commencing February 11, 2019 through

and including March 31, 2019 (the “Compensation Period”), 2 and respectfully represents as




1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech
    Financial LLC (5868); Green Tree Credit LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree
    Insurance Agency of Nevada, Inc. (7331); Green Tree Investment Holdings III LLC (1008); Green Tree Servicing
    Corp. (3552); Marix Servicing LLC (6101); Mortgage Asset Systems, LLC (8148); REO Management Solutions,
    LLC (7787); Reverse Mortgage Solutions, Inc. (2274); Walter Management Holding Company LLC (9818); and
    Walter Reverse Acquisition LLC (8837). The Debtors’ principal offices are located at 1100 Virginia Drive, Suite
    100, Fort Washington, Pennsylvania 19034.
2   As set forth below, the Application also seeks authority to apply a portion of a prepetition retainer held by Protiviti
    against amounts owed for pre-Petition Date professional services rendered to the Debtors.
19-10412-jlg     Doc 1611       Filed 11/14/19 Entered 11/14/19 18:42:34               Main Document
                                              Pg 6 of 57


follows:

                                              Jurisdiction

         1.      This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and

1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper before this Court

pursuant to 28 U.S.C. §§ 1408 and 1409. Sections 330 and 331 of the Bankruptcy Code and

Bankruptcy Rule 2016 are the statutory predicates for the relief sought by this Application.

                                           Case Background

         2.      On February 11, 2019 (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court

for the Southern District of New York (the “Court”).

         3.      The Debtors are authorized to continue operating their businesses and managing

their properties as debtors-in-possession pursuant to Sections 1107 and 1108 of the Bankruptcy

Code.

         4.      No trustee or examiner was appointed in these Chapter 11 Cases.

         5.      On February 27, 2019, the Office of the United States Trustee for the Southern

District of New York appointed the Official Committee of Unsecured Creditors [Doc. 127].

         6.      On March 25, 2019, the Court entered the Order Establishing Procedures for Interim

Compensation and Reimbursement of Expenses of Professionals [Doc. 255] (the “Interim

Compensation Order”).

                                         Retention of Protiviti

         7.      By order entered March 21, 2019 [Doc. 231] (the “Retention Order”), this Court

approved the Debtors’ application to employ Protiviti as business consultant nunc pro tunc to the

Petition Date [Doc. 101] (the “Retention Application”). 3 The Retention Order authorized the


3   Capitalized terms not otherwise defined herein have the meanings given in the Retention Application.

                                                    2
19-10412-jlg    Doc 1611       Filed 11/14/19 Entered 11/14/19 18:42:34             Main Document
                                             Pg 7 of 57


Debtors to compensate and reimburse Protiviti in accordance with section 330 of the Bankruptcy

Code, the Bankruptcy Rules, the Local Rules, the Retention Order and any other applicable order

of the Court. The Retention Order also authorized the Debtors to compensate Protiviti in

accordance with the terms of its Engagement Letters (including at its customary hourly rates for

services rendered on an hourly basis), and to reimburse Protiviti for its actual and necessary

expenses incurred, subject to application. As described below, Protiviti has completed the project

for which it was retained pursuant to the Retention Application and the Retention Order.

          8.    Prior to the Petition Date, Protiviti received a retainer in the amount of $25,000 (the

“Retainer”). In addition, the Debtors are entitled to a credit from Protiviti beyond the Retainer

due to a pre-petition overpayment in the amount of $7,000 (the “Credit”).

          9.    In its Retention Application, Protiviti incorrectly stated that it was owed $0.00 on

account of pre-Petition Date professional services rendered to the Debtor [See Retention

Application ¶ 17; see also id., Ex. B ¶ 11 (“Thomas Dec.”)], when, in fact, Protiviti is owed

$15,915.00 by the Debtors for services performed between January 14, 2019 through February 8,

2019 (the “Unpaid Pre-Bankruptcy Services”).

          10.   At no point did the Unpaid Pre-Bankruptcy Services exceed the amount of the

Retainer. Although Protiviti reviewed its records in advance of its retention, the amount owed for

Unpaid Pre-Bankruptcy Services was not identified as being compensable at that time. Protiviti

learned of its error in connection with the preparation of this Application. By this Application,

Protiviti also seeks authority to apply the Retainer and the Credit first to its Unpaid Pre-Bankruptcy

Services and then to amounts still due for post-petition services rendered during the Compensation

Period.




                                                  3
19-10412-jlg    Doc 1611      Filed 11/14/19 Entered 11/14/19 18:42:34              Main Document
                                            Pg 8 of 57


                               Summary of Professional Compensation
                              and Reimbursement of Expenses Requested

       11.     By this first and final application, Protiviti seeks final allowance of compensation

for professional services rendered during the Compensation Period, in the amount of $86,258.00,

and authority to apply the Retainer and the Credit against first Unpaid Pre-Bankruptcy Services

and then unpaid amounts for services rendered in the Compensation Period. As detailed below, if

this relief is granted, the balance due to Protiviti from the Debtors is $1,166.60. Protiviti has

incurred no expenses for which it is seeking reimbursement from the Debtors.

       12.     During the Compensation Period, (a) Protiviti professionals expended a total of

541.20 hours on services performed for the Debtors under the Engagement Letters, and

(b) Protiviti has been paid the sum of $69,006.40 for professional services rendered pursuant to

the Interim Compensation Order. As a result, the sum of $17,251.60 remains outstanding for

Protiviti’s fees for services rendered during the Compensation Period.

       13.     Further, as described above, while preparing this Application, Protiviti discovered

its error and is disclosing it now. Protiviti does not believe that its failure to have disclosed the

amount owed for Unpaid Pre-Bankruptcy Services should impact this Application or its ability to

set off the prepetition Retainer and Credit against this amount. Had the Unpaid Pre-Bankruptcy

Services been identified as compensable at the commencement of the case, Protiviti would have

sought this relief as part of its retention, and believes that given the small amount involved, its

position as a secured creditor with respect to the Retainer and the limited scope of its services, this

relief would have been granted. Accordingly, Protiviti also seeks authority to apply the Retainer

and Credit against the Unpaid Pre-Bankruptcy Services in the amount of $15,915.00.

       14.     The fees charged by Protiviti both before and during in this chapter 11 case are

billed in accordance with Protiviti’s existing hourly billing rates disclosed in the Engagement

Letters and the Retention Application, which have not changed during the Compensation Period.

                                                  4
19-10412-jlg       Doc 1611        Filed 11/14/19 Entered 11/14/19 18:42:34          Main Document
                                                 Pg 9 of 57


The fees charged by Protiviti for the services rendered before and during this chapter 11 case

generally are the same rates Protiviti charges for professional services in comparable projects in

bankruptcy and non-bankruptcy settings. These fees are reasonable based on the customary

compensation charged by comparably skilled practitioners in comparable bankruptcy and non-

bankruptcy settings in a competitive national market for the services rendered.

         15.      Protiviti’s only monthly fee statement in this case [Doc. 798] (the “Monthly Fee

Statement”) covering the Compensation Period was filed and served pursuant to the Interim

Compensation Order. The Monthly Fee Statement covered by this Application contains detailed

daily time records describing the actual and necessary services provided by Protiviti during the

period covered by the Monthly Fee Statement. Protiviti’s Monthly Fee Statement is summarized

below:

  Date Filed;          Period       Requested    Expenses                 Paid             Amount
  Docket No.          Covered          Fees                      Fees         Expenses   Outstanding
 July 1, 2019     February 11,     $69,006.40   $0.00        $69,006.40      $0.00       $17,251.60
 ECF No.          2019 through
 798              March 31, 2019
                Total              $69,006.40   $0.00        $69,006.40      $0.00       $17,251.60

         16.      Attached as Exhibit A is a summary schedule of Protiviti professionals who have

performed services for the Debtors during the Compensation Period, listing such individual’s

position, billing rate, total number of hours worked, and the total fees requested therefor.

         17.      Attached as Exhibit B is a summary schedule of the services rendered by Protiviti

during the Compensation Period, organized by project, and listing the total number of hours

worked by Protiviti professionals for each project and the total fees requested therefor.

         18.      Attached as Exhibits C1–C2 are detailed daily time records for each Protiviti

professional, for each of the projects/categories listed in Exhibit B.

         19.      Attached as Exhibit D are detailed daily time records for each Protiviti professional

in respect of the Unpaid Pre-Bankruptcy Services.


                                                    5
19-10412-jlg    Doc 1611      Filed 11/14/19 Entered 11/14/19 18:42:34            Main Document
                                           Pg 10 of 57


       20.     Attached as Exhibit E is the certification of William Thomas regarding compliance

with applicable fee guidelines.

       21.     Assuming that Protiviti is permitted to apply the Retainer and Credit against the

Unpaid Pre-Bankruptcy Services, and that this Application is otherwise allowed in full, the amount

still due to Protiviti will be $1,166.60 calculated as follows:

 Unpaid Pre-Bankruptcy Services                       $15,915.00

 Prepetition Retainer                                 ($25,000.00)

 Prepetition Credit                                   ($7,000.00)

 Post-Petition Services                               $86,258.00

 Post-Petition Payments Pursuant to Interim ($69,006.40)
 Compensation Order
 Balance                                    $1,166.60



                              Summary of Services Rendered by
                           Protiviti During the Compensation Period

       22.     During the Compensation Period, Protiviti rendered substantial professional

services to the Debtors in support of their business and compliance objectives over a short time

period, as contemplated by the Engagement Letters and Retention Application. At this time, the

projects covered by the Engagement Letters have been completed and no further services are being

provided or are expected to be provided under the Engagement Letters.

       23.     The following is a summary of the significant professional services rendered by

Protiviti during the Compensation Period, as more fully described by the information in Exhibits

A, B and C1-C2.

       C1.     Sarbanes-Oxley Compliance

               Hours: 510.90; Fees: $75,653.00

               This project involved assisting with planning, design, and testing as directed by the

                                                  6
19-10412-jlg      Doc 1611    Filed 11/14/19 Entered 11/14/19 18:42:34            Main Document
                                           Pg 11 of 57


       Debtors; participating in and leading, as directed, internal control walkthrough activities;
       coordinating internal control evaluation activities with the Debtors and the external audit
       team; providing the Debtors with review of controls and coordinating approach and
       documentation standards with the Debtors’ external audit team; and following Debtors-
       directed protocols for areas such as selection of controls for testing, selection of samples,
       walkthroughs, evaluation of results and documentation of results, and, if requested,
       reporting to the Debtors’ audit committee.

       C2.     Bankruptcy Project (Fee Application)

               Hours: 30.30; Fees: $10,605.00

               The billing procedures required by the chapter 11 process differ from Protiviti’s
       normal billing procedures and required significant effort to assemble and present the
       detailed time records and other components of this Application in compliance with the
       applicable guidelines. This category includes time spent assisting the Debtors in the
       preparation of this first and final fee application.

       24.     The professional services performed by Protiviti on behalf of the Debtors during

the Compensation Period required a total of 541.20 hours by Protiviti’s professionals. Of the total

hours expended, 32.30 hours were expended by Managing Directors, 25.00 hours were expended

by Directors and Associate Directors, 100.40 hours were expended by Senior Managers and

Managers, 98.90 hours were expended by Senior Consultants, and 284.60 hours were expended

by Consultants.

       25.     Protiviti requests compensation for time expended during the Compensation Period

by its professionals based on hourly rates ranging from $120 to $350. Allowance of the requested

compensation would result in a blended hourly rate of $159.38, based on 541.20 recorded hours

for professionals at the approved billing rates in effect at the time the services were performed.

                         Summary of Actual and Necessary Expenses
                    Incurred by Protiviti During the Compensation Period

       26.     Protiviti did not incur any expenses for which it seeks reimbursement during the

Compensation Period.




                                                 7
19-10412-jlg    Doc 1611      Filed 11/14/19 Entered 11/14/19 18:42:34             Main Document
                                           Pg 12 of 57


                         The Requested Compensation Should be Allowed

       27.     Section 330 of the Bankruptcy Code provides that a Court may award a professional

employed under section 327 of Bankruptcy Code “reasonable compensation for actual, necessary

services rendered [and] reimbursement for actual, necessary expenses.” 11 U.S.C. § 330(a)(1).

Section 330 also sets forth the criteria for the award of such compensation and reimbursement:

       In determining the amount of reasonable compensation to be awarded to…[a]
       professional person, the court shall consider the nature, the extent, and the value of
       such services, taking into account all relevant factors, including—

       (A) the time spent on such services;

       (B) the rates charged for such services;

       (C) whether the services were necessary to the administration of, or beneficial at
           the time which the service was rendered toward the completion of, a case under
           this title;

       (D) whether the services were performed within a reasonable amount of time
           commensurate with the complexity, importance, and nature of the problem,
           issue, or task addressed;

       (E) with respect to a professional person, whether the person is board certified or
           otherwise has demonstrated skill and expertise in the bankruptcy field; and

       (F) whether the compensation is reasonable based on the customary compensation
           charged by comparably skilled practitioners in cases other than cases under
           this title.

11 U.S.C. § 330(a)(1).

       28.     Here, the services for which Protiviti seeks compensation were requested by the

Debtors, were necessary and appropriate to assist the Debtors with their business and compliance

objectives, and were in the best interest of the Debtors and their estates. Protiviti submits that the

requested compensation is fair and reasonable given the nature and extent of the services

performed, the time expended, the value of such services, and the cost of comparable services.

       29.     The time and labor that Protiviti’s professionals expended was commensurate with

the complexity, importance, and nature of the tasks and issues involved. The professional services


                                                  8
19-10412-jlg    Doc 1611      Filed 11/14/19 Entered 11/14/19 18:42:34            Main Document
                                           Pg 13 of 57


were performed expeditiously and efficiently, and Protiviti has made every effort to maximize the

benefit to the Debtors and their estates (including by leveraging staff appropriately) and to

minimize duplication of effort with the tasks performed by other retained professionals.

       30.     In sum, the services rendered by Protiviti were necessary and beneficial to the

Debtors and were consistently performed in a timely manner commensurate with the complexity,

importance, and nature of the issues involved.          Accordingly, approval of the requested

compensation for professional services and reimbursement of expenses is warranted.

                                           Reservation

       31.     To the extent that time for services rendered or disbursements incurred relate to the

Compensation Period but were not processed prior to the preparation of this Application, Protiviti

reserves the right to request additional compensation for such services and reimbursement of such

expenses in a further application.

                                              Notice

       32.     Notice of this Application has been provided in accordance with the procedures set

forth in the Interim Compensation Order and the Order Implementing Certain Notice and Case

Management Procedures [Doc. 211]. The Debtors respectfully submit that no further notice is

required.

       33.     No previous request for the relief sought herein has been made by Protiviti or the

Debtors to this or any other Court.

                                           Conclusion

       WHEREFORE, Protiviti respectfully requests that the Court enter an order (i) approving

and awarding, on a final basis, compensation of $86,258.00 for professional services rendered by

Protiviti during the Compensation Period and reimbursement of actual and necessary expenses

incurred in the amount of $0.00, for a total amount of $86,258.00, (ii) authorizing and directing


                                                 9
19-10412-jlg     Doc 1611      Filed 11/14/19 Entered 11/14/19 18:42:34              Main Document
                                            Pg 14 of 57


Protiviti to apply the Credit and Retainer first against amounts owed for its Unpaid Pre-Bankruptcy

Services and then against its allowed compensation for the Compensation Period, and (iii) granting

such other and further relief as is just.

Dated: November 14, 2019
                                             Respectfully submitted,


                                             /s/ William Thomas
                                             William Thomas
                                             PROTIVITI INC.
                                             4221 W Boy Scout Blvd, Suite 450
                                             Tampa, FL 33607
                                             Telephone: (813) 348-3373
                                             Facsimile: (813) 348-3499

                                             Business Consultant for the Debtors
                                             and Debtors In Possession




                                                10
                                                                4830-4814-6334v7 November 14, 2019 10:34 AM
19-10412-jlg   Doc 1611   Filed 11/14/19 Entered 11/14/19 18:42:34   Main Document
                                       Pg 15 of 57




                                     Exhibit A
19-10412-jlg         Doc 1611     Filed 11/14/19 Entered 11/14/19 18:42:34     Main Document
                                               Pg 16 of 57


                 SUMMARY OF CONSOLIDATED MONTHLY FEE STATEMENT OF
                          PROTIVITI INC. FOR SERVICES RENDERED
                 FOR THE PERIOD FEBRUARY 11, 2019 THROUGH MARCH 31, 2019

                                                                    TOTAL
       NAME OF                                            HOURLY    HOURS       TOTAL
     PROFESSIONAL                    POSITION              RATE     BILLED   COMPENSATION
   Fielding, Abby                     Consultant          $120.00    1.50       $180.00
   Gallagher, Kyle                    Consultant          $120.00    10.20      $1,224.00
   Kiser, Victoria                    Consultant          $120.00    4.30       $516.00
   Marion, Shawn                Senior Manager/Manager    $200.00    71.80     $14,360.00
   McCane, Cole                    Senior Consultant      $140.00    98.90     $13,846.00
   Patel, Amit                  Senior Manager/Manager    $200.00    2.00       $400.00
   Patel, Jay                         Consultant          $120.00   102.20     $12,264.00
   Powell, Katie            Director/Associate Director   $275.00    25.00      $6,875.00
   Rupnaraine, Pamella                Consultant          $120.00    70.30      $8,436.00
   Thomas, William R.             Managing Director       $350.00    32.30     $11,305.00
   Warholak, Stacy              Senior Manager/Manager    $200.00    26.60      $5,320.00
   Wooldridge, Holly                  Consultant          $120.00    96.10     $11,532.00
   Total:                                                           541.20     $86,258.00
19-10412-jlg   Doc 1611   Filed 11/14/19 Entered 11/14/19 18:42:34   Main Document
                                       Pg 17 of 57




                                     Exhibit B
   19-10412-jlg     Doc 1611      Filed 11/14/19 Entered 11/14/19 18:42:34          Main Document
                                               Pg 18 of 57


                         COMPENSATION BY PROJECT CATEGORY FOR
                           SERVICES RENDERED BY PROTIVITI INC.
                  FOR THE PERIOD FEBRUARY 11, 2019 THROUGH MARCH 31, 2019

   PROJECT                              DESCRIPTION                            HOURS       AMOUNT
                    Provide financial and compliance support services to the
                    Debtors in respect of the Sarbanes-Oxley Act, including
                    performing internal audit and related services and         510.90     $75,653.00
C1 Sarbanes-Oxley   evaluating the Debtors’ internal controls and business
   Compliance       risk mitigation activities.
  C2 Bankruptcy     Collect and review activity and time data for fee
                                                                               30.30      $10,605.00
     Project        application preparation.
TOTAL                                                                          541.20      $86,258.00
19-10412-jlg   Doc 1611   Filed 11/14/19 Entered 11/14/19 18:42:34   Main Document
                                       Pg 19 of 57




                                     Exhibit C
19-10412-jlg       Doc 1611        Filed 11/14/19 Entered 11/14/19 18:42:34                               Main Document
                                                 Pg 20 of 57
                                       C1 - Sarbanes-Oxley Compliance

   Date          Name                                       Description                                 Hours    Rate      Fees
 2/11/2019   Marion, Shawn   Performed primary control review; addressed validating comments for DO‐
                                                                                                        0.40    $200.00   $80.00
                             V01
 2/11/2019   Marion, Shawn   Performed primary control review; addressed validating comments for DO‐
                                                                                                        0.40    $200.00   $80.00
                             V13
 2/11/2019   Marion, Shawn   Completed control discussion, tracker update & archer update for RMS‐
                                                                                                        0.20    $200.00   $40.00
                             S07a
 2/11/2019   Marion, Shawn   Completed control discussion, tracker update & archer update for RMS‐S08   0.20    $200.00   $40.00
 2/11/2019   Marion, Shawn   Completed control discussion, tracker update & archer update for RMS‐S29   0.20    $200.00   $40.00
 2/11/2019   Marion, Shawn   Completed control discussion, tracker update & archer update for DS‐V10    0.20    $200.00   $40.00
 2/11/2019   Marion, Shawn   Completed control discussion, tracker update & archer update for DS‐LM03   0.20    $200.00   $40.00
 2/11/2019   Marion, Shawn   Completed control discussion, tracker update & archer update for RMS‐S03   0.20    $200.00   $40.00
 2/11/2019   Marion, Shawn   Completed control discussion, tracker update & archer update for DO‐V16    0.10    $200.00   $20.00
 2/11/2019   Marion, Shawn   Completed control discussion, tracker update & archer update for DO‐V18    0.10    $200.00   $20.00
 2/11/2019   Marion, Shawn   Drafted clear control review comments for RMS‐S08                          0.20    $200.00   $40.00
 2/11/2019   Marion, Shawn   Drafted clear control review comments for DS‐V10                           0.20    $200.00   $40.00
 2/11/2019   Marion, Shawn   Drafted clear control review comments for RMS‐S03                          0.20    $200.00   $40.00
 2/11/2019   Marion, Shawn   Drafted clear control review comments for DO‐V18                           0.20    $200.00   $40.00
 2/11/2019   Marion, Shawn   Performed control status reporting and archer reconciliation admin         0.50    $200.00   $100.00
 2/11/2019   McCane, Cole    Performed control status reporting and archer reconciliation admin         0.70    $140.00   $98.00
 2/11/2019   McCane, Cole    Updated control support, updated status for RMS‐S07a                       0.20    $140.00   $28.00
 2/11/2019   McCane, Cole    Updated control support, updated status for RMS‐S08                        0.20    $140.00   $28.00
 2/11/2019   McCane, Cole    Updated control support, and updated status for RMS‐S29                    0.20    $140.00   $28.00
 2/11/2019   McCane, Cole    Updated control support, and updated status for DS‐V10                     0.20    $140.00   $28.00
 2/11/2019   McCane, Cole    Updated control support, and updated status for DS‐LM03                    0.20    $140.00   $28.00
 2/11/2019   McCane, Cole    Updated control support, and updated status for RMS‐S03                    0.20    $140.00   $28.00
 2/11/2019   McCane, Cole    Updated control support, and updated status for DO‐V16                     0.20    $140.00   $28.00
 2/11/2019   McCane, Cole    Updated control support, and updated status for DO‐V18                     0.20    $140.00   $28.00
 2/11/2019   McCane, Cole    Performed control owner follow‐up for additional support for RMS‐S22       0.30    $140.00   $42.00
 2/11/2019   McCane, Cole    Performed control owner follow‐up request support for DO‐V08               0.30    $140.00   $42.00
 2/11/2019   McCane, Cole    Discussed control inquiry for RMS‐REO09                                    0.10    $140.00   $14.00
 2/11/2019   McCane, Cole    Completed control discussion, tracker update & archer update for DO‐
                                                                                                        0.10    $140.00   $14.00
                             ALW01
 2/11/2019   McCane, Cole    Completed control discussion, tracker update & archer update for DO‐
                                                                                                        0.10    $140.00   $14.00
                             ALW02
 2/11/2019   McCane, Cole    Completed control discussion, tracker update & archer update for DO‐
                                                                                                        0.10    $140.00   $14.00
                             ALW03
 2/11/2019   McCane, Cole    Completed control discussion, tracker update & archer update for DO‐
                                                                                                        0.10    $140.00   $14.00
                             ALW04
 2/11/2019   McCane, Cole    Completed control discussion, tracker update & archer update for DS‐
                                                                                                        0.10    $140.00   $14.00
                             IR02.1
 2/11/2019   McCane, Cole    Completed control discussion, tracker update & archer update for DS‐IR03   0.10    $140.00   $14.00
 2/11/2019   McCane, Cole    Completed control discussion, tracker update & archer update for DS‐
                                                                                                        0.10    $140.00   $14.00
                             IR03.1
 2/11/2019   McCane, Cole    Completed control discussion, tracker update & archer update for DS‐IR07   0.10    $140.00   $14.00
 2/11/2019   McCane, Cole    Completed control discussion, tracker update & archer update for DS‐LM02   0.10    $140.00   $14.00
19-10412-jlg         Doc 1611      Filed 11/14/19 Entered 11/14/19 18:42:34                                Main Document
                                                Pg 21 of 57


   Date           Name                                      Description                                  Hours    Rate      Fees
 2/11/2019   McCane, Cole    Completed control discussion, tracker update & archer update for DS‐LM04    0.10    $140.00   $14.00
 2/11/2019   McCane, Cole    Completed control discussion, tracker update & archer update for DS‐LM07    0.10    $140.00   $14.00
 2/11/2019   McCane, Cole    Completed control discussion, tracker update & archer update for DS‐S14.2   0.10    $140.00   $14.00
 2/11/2019   McCane, Cole    Completed control discussion, tracker update & archer update RMS‐DS04c      0.10    $140.00   $14.00
 2/11/2019   McCane, Cole    Completed control discussion, tracker update & archer update RMS‐DS08a      0.10    $140.00   $14.00
 2/11/2019   McCane, Cole    Completed control discussion, tracker update & archer update RMS‐DS08b      0.10    $140.00   $14.00
 2/11/2019   McCane, Cole    Completed control discussion, tracker update & archer update RMS‐DS08c      0.10    $140.00   $14.00
 2/11/2019   McCane, Cole    Completed control discussion, tracker update & archer update RMS‐DS08e      0.10    $140.00   $14.00
 2/11/2019   McCane, Cole    Completed control discussion, tracker update & archer update RMS‐DS37       0.10    $140.00   $14.00
 2/11/2019   McCane, Cole    Completed control discussion, tracker update & archer update RMS‐IR03       0.10    $140.00   $14.00
 2/11/2019   McCane, Cole    Completed control discussion, tracker update & archer update RMS‐S12        0.10    $140.00   $14.00
 2/11/2019   McCane, Cole    Completed control discussion, tracker update & archer update RMS‐T09        0.10    $140.00   $14.00
 2/11/2019   McCane, Cole    Completed control discussion, tracker update & archer update RMS‐V01        0.10    $140.00   $14.00
 2/11/2019   McCane, Cole    Completed control discussion, tracker update & archer update RMS‐V01a       0.10    $140.00   $14.00
 2/11/2019   McCane, Cole    Completed control discussion, tracker update & archer update RMS‐V01b       0.10    $140.00   $14.00
 2/11/2019   McCane, Cole    Completed control discussion, tracker update & archer update RMS‐V01c       0.10    $140.00   $14.00
 2/11/2019   McCane, Cole    Completed control discussion, tracker update & archer update RMS‐V02a       0.10    $140.00   $14.00
 2/11/2019   McCane, Cole    Completed control discussion, tracker update & archer update RMS‐V02b       0.10    $140.00   $14.00
 2/11/2019   McCane, Cole    Completed control discussion, tracker update & archer update RMS‐V04        0.10    $140.00   $14.00
 2/11/2019   McCane, Cole    Completed control discussion, tracker update & archer update RMS‐V05        0.10    $140.00   $14.00
 2/11/2019   McCane, Cole    Completed control discussion, tracker update & archer update WIMC‐TX03      0.20    $140.00   $28.00
 2/11/2019   McCane, Cole    Completed control discussion, tracker update & archer update WIMC‐TX04      0.20    $140.00   $28.00
 2/11/2019   McCane, Cole    Completed control discussion, tracker update & archer update WIMC‐TX06      0.20    $140.00   $28.00
 2/11/2019   McCane, Cole    Completed control discussion, tracker update & archer update WIMC‐TX08      0.20    $140.00   $28.00
 2/11/2019   McCane, Cole    Responded to external audit control questions RMS‐S22                       1.00    $140.00   $140.00
 2/11/2019   McCane, Cole    Completed control update; time reporting admin                              0.30    $140.00   $42.00
 2/11/2019   Patel, Jay      Performed control testing, pull support, upload support DS‐AFC22            3.00    $120.00   $360.00
 2/11/2019   Patel, Jay      Drafted clear control review comments DO‐V01                                0.20    $120.00   $24.00
 2/11/2019   Patel, Jay      Drafted clear control review comments DO‐V13                                0.30    $120.00   $36.00
 2/11/2019   Patel, Jay      Performed control testing, pull support, upload support for DS‐FFE04        1.00    $120.00   $120.00
 2/11/2019   Patel, Jay      Performed control testing, pull support, upload support for DS‐SPA03.1      3.50    $120.00   $420.00
 2/11/2019   Patel, Jay      Completed control update; time reporting admin                              1.00    $120.00   $120.00
 2/11/2019   Powell, Katie   Performed secondary control review; addressed validating comments for
                                                                                                         1.30    $275.00   $357.50
                             DS‐IR12a
 2/11/2019   Powell, Katie   Performed secondary control review; addressed validating comments for
                                                                                                         1.00    $275.00   $275.00
                             DS‐SPA01.2
 2/11/2019   Powell, Katie   Performed secondary control review; addressed validating comments for
                                                                                                         1.00    $275.00   $275.00
                             DS‐SPA01.3
 2/11/2019   Powell, Katie   Performed secondary control review; addressed validating comments for
                                                                                                         1.00    $275.00   $275.00
                             RMS‐S07a
 2/11/2019   Powell, Katie   Performed secondary control review; addressed validating comments for
                                                                                                         0.90    $275.00   $247.50
                             RMS‐S08
19-10412-jlg        Doc 1611       Filed 11/14/19 Entered 11/14/19 18:42:34                              Main Document
                                                Pg 22 of 57


   Date           Name                                      Description                                Hours    Rate      Fees
 2/11/2019   Powell, Katie   Performed secondary control review; addressed validating comments for
                                                                                                       0.90    $275.00   $247.50
                             RMS‐S29
 2/11/2019   Rupnaraine,     Looked through prior year documentation and testing support for DS‐
                                                                                                       0.80    $120.00   $96.00
             Pamella         SPA07.2
 2/11/2019   Rupnaraine,
                             Performed control owner follow‐up for additional support for DS‐SPA07.2   0.20    $120.00   $24.00
             Pamella
 2/11/2019   Rupnaraine,
                             Updated control wording/testing attributes for DS‐SPA07.2                 0.60    $120.00   $72.00
             Pamella
 2/11/2019   Rupnaraine,     Looked through prior year documentation and testing support for DS‐
                                                                                                       0.30    $120.00   $36.00
             Pamella         SPA12
 2/11/2019   Rupnaraine,
                             Performed control testing, pull support, upload support for DS‐SPA12      1.00    $120.00   $120.00
             Pamella
 2/11/2019   Rupnaraine,
                             Drafted clear control review comments for DS‐V07                          0.50    $120.00   $60.00
             Pamella
 2/11/2019   Rupnaraine,
                             Performed control testing, pull support, upload support for DS‐V07        0.50    $120.00   $60.00
             Pamella
 2/11/2019   Rupnaraine,     Looked through prior year documentation and testing support for WIMC‐
                                                                                                       0.40    $120.00   $48.00
             Pamella         E04
 2/11/2019   Rupnaraine,
                             Performed control owner follow‐up for additional support for WIMC‐E04     0.30    $120.00   $36.00
             Pamella
 2/11/2019   Rupnaraine,
                             Completed onboarding team member admin                                    0.60    $120.00   $72.00
             Pamella
 2/11/2019   Rupnaraine,
                             Looked through prior year documentation and testing support for DS‐V05    0.40    $120.00   $48.00
             Pamella
 2/11/2019   Rupnaraine,
                             Completed control testing, pull support, upload support for DS‐V05        1.00    $120.00   $120.00
             Pamella
 2/11/2019   Wooldridge,
                             Uploaded control support, updated status for RMS‐S07a                     0.20    $120.00   $24.00
             Holly
 2/11/2019   Wooldridge,
                             Uploaded control support, updated status for DS‐LM03                      0.20    $120.00   $24.00
             Holly
 2/11/2019   Wooldridge,
                             Uploaded control support, updated status for RMS‐S29                      0.20    $120.00   $24.00
             Holly
 2/11/2019   Wooldridge,
                             Uploaded control support, updated status for DO‐V18                       0.20    $120.00   $24.00
             Holly
 2/11/2019   Wooldridge,
                             Uploaded control support, updated status for DO‐V16                       0.20    $120.00   $24.00
             Holly
 2/11/2019   Wooldridge,
                             Completed onboarding team member admin                                    1.00    $120.00   $120.00
             Holly
 2/11/2019   Wooldridge,
                             Completed control testing, pull support, upload support for DS‐SPA07.2    0.60    $120.00   $72.00
             Holly
 2/11/2019   Wooldridge,
                             Completed control testing, pull support, upload support for DS‐V09        0.70    $120.00   $84.00
             Holly
 2/11/2019   Wooldridge,
                             Completed control testing, pull support, upload support for DS‐SPA03.2    0.50    $120.00   $60.00
             Holly
 2/11/2019   Wooldridge,     Completed control testing, pull support, upload support, and select
                                                                                                       1.50    $120.00   $180.00
             Holly           replacement samples for DS‐SPA03.1
 2/11/2019   Wooldridge,
                             Completed control testing, pull support, upload support for DS‐AFC22      0.20    $120.00   $24.00
             Holly
 2/11/2019   Wooldridge,
                             Completed control testing, pull support, upload support for DS‐SPA12      0.30    $120.00   $36.00
             Holly
 2/11/2019   Wooldridge,
                             Completed control testing, pull support, upload support for DS‐V05        0.20    $120.00   $24.00
             Holly
 2/11/2019   Wooldridge,
                             Performed control owner follow‐up for additional support for DS‐SPA03.3   0.30    $120.00   $36.00
             Holly
 2/11/2019   Wooldridge,
                             Completed control testing, pull support, upload support for WIMC‐ELC17    0.50    $120.00   $60.00
             Holly
 2/11/2019   Wooldridge,
                             Completed control testing, pull support, upload support for DO‐V12        0.20    $120.00   $24.00
             Holly
 2/11/2019   Wooldridge,
                             Completed control testing, pull support, upload support for RMS‐S13       0.40    $120.00   $48.00
             Holly
 2/11/2019   Wooldridge,
                             Completed control testing, pull support, upload support for DS‐V07        0.20    $120.00   $24.00
             Holly
19-10412-jlg         Doc 1611        Filed 11/14/19 Entered 11/14/19 18:42:34                               Main Document
                                                  Pg 23 of 57


   Date            Name                                       Description                                 Hours    Rate      Fees
 2/11/2019   Wooldridge,       Performed control owner follow‐up for additional support for DO‐V08, DO‐
                                                                                                          0.60    $120.00   $72.00
             Holly             V15, DS‐MSR01, DS‐MSR03, and DS‐MSR07
 2/11/2019   Wooldridge,
                               Performed control owner follow‐up for additional support for DS‐MSR09      0.10    $120.00   $12.00
             Holly
 2/11/2019   Wooldridge,       Performed control owner follow‐up for additional support for WIMC‐
                                                                                                          0.60    $120.00   $72.00
             Holly             REO05, DS‐SAP08.1, WIMC‐ELC01, WIMC‐ELC03 & WIMC‐FR03
 2/11/2019   Wooldridge,       Performed control owner follow‐up for additional support for WIMC‐
                                                                                                          0.20    $120.00   $24.00
             Holly             REO07
 2/11/2019   Wooldridge,
                               Performed control owner follow‐up for additional support for WIMC‐SC01     0.10    $120.00   $12.00
             Holly
 2/11/2019   Wooldridge,
                               Completed control testing, pull support, upload support for WIMC‐T14       0.10    $120.00   $12.00
             Holly
 2/11/2019   Wooldridge,
                               Completed control testing, pull support, upload support for WIMC‐T15       0.10    $120.00   $12.00
             Holly
 2/11/2019   Wooldridge,
                               Performed control owner follow‐up for additional support for WIMC‐V01      0.10    $120.00   $12.00
             Holly
 2/11/2019   Wooldridge,
                               Performed control owner follow‐up for additional support for WIMC‐V02      0.10    $120.00   $12.00
             Holly
 2/11/2019   Patel, Amit       Performed primary control review; addressed validating comments for DS‐
                                                                                                          2.00    $200.00   $400.00
                               SPA03.2
 2/11/2019   Warholak, Stacy   Completed external audit control question responses for WIMC‐ELC02         0.50    $200.00   $100.00
 2/11/2019   Warholak, Stacy   Performed control status reporting and archer reconciliation admin         0.60    $200.00   $120.00
 2/12/2019   Fielding, Abby    Completed review of support for Information Provided by Entity (IPE)
                                                                                                          0.50    $120.00   $60.00
                               testing, emailed to PO for additional support for DO‐CO02
 2/12/2019   Kiser, Victoria   Completed control testing, pull support, upload support for DS‐SPA07.3     1.50    $120.00   $180.00
 2/12/2019   Marion, Shawn     Completed control testing, pull support, upload support for RMS‐s12        0.20    $200.00   $40.00
 2/12/2019   Marion, Shawn     Completed control testing, pull support, upload support for DO‐CO02        0.30    $200.00   $60.00
 2/12/2019   Marion, Shawn     Completed control testing, pull support, upload support for WIMC‐FA01      0.10    $200.00   $20.00
 2/12/2019   Marion, Shawn     Completed control testing, pull support, upload support for DS‐FFE06       0.20    $200.00   $40.00
 2/12/2019   Marion, Shawn     Completed control testing, pull support, upload support for DS‐IR12a       0.10    $200.00   $20.00
 2/12/2019   Marion, Shawn     Completed control testing, pull support, upload support for RMS‐S07a       0.10    $200.00   $20.00
 2/12/2019   Marion, Shawn     Completed control testing, pull support, upload support for RMS‐S08        0.10    $200.00   $20.00
 2/12/2019   Marion, Shawn     Completed control testing, pull support, upload support for RMS‐S29        0.10    $200.00   $20.00
 2/12/2019   McCane, Cole      Performed control status reporting and archer reconciliation admin         0.40    $140.00   $56.00
 2/12/2019   McCane, Cole      Uploaded control support and updated status for RMS‐V08                    0.30    $140.00   $42.00
 2/12/2019   McCane, Cole      Uploaded control support and updated status for RMS‐V12                    0.10    $140.00   $14.00
 2/12/2019   McCane, Cole      Performed control status reporting and archer reconciliation admin         0.50    $140.00   $70.00
 2/12/2019   McCane, Cole      Performed control owner follow‐up request support for DS‐IR03.1            0.70    $140.00   $98.00
 2/12/2019   McCane, Cole      Gathered documentation, uploaded, discussed control testingRMS‐S12         0.50    $140.00   $70.00
 2/12/2019   McCane, Cole      Discussed control inquiry follow‐upRMS‐S12                                 0.30    $140.00   $42.00
 2/12/2019   McCane, Cole      Completed external audit control question responses for RMS‐AFC18          0.20    $140.00   $28.00
 2/12/2019   McCane, Cole      Completed external audit control question responses for RMS‐AFC20          0.20    $140.00   $28.00
 2/12/2019   McCane, Cole      Completed external audit control question responses for RMS‐S14            0.20    $140.00   $28.00
 2/12/2019   McCane, Cole      Completed external audit control question responses for RMS‐S15            0.20    $140.00   $28.00
 2/12/2019   McCane, Cole      Completed control testing, pull support, upload support for RMS‐DS04c      1.10    $140.00   $154.00
 2/12/2019   McCane, Cole      Performed control status reporting and archer reconciliation admin         3.00    $140.00   $420.00
 2/12/2019   McCane, Cole      Completed control update.; time reporting admin                            0.30    $140.00   $42.00
19-10412-jlg         Doc 1611        Filed 11/14/19 Entered 11/14/19 18:42:34                               Main Document
                                                  Pg 24 of 57


   Date           Name                                        Description                                 Hours    Rate      Fees
 2/12/2019   Patel, Jay        Completed control update.; time reporting admin                            0.30    $120.00   $36.00
 2/12/2019   Patel, Jay        Performed testing; emails to control owner; requesting support’ updating
                                                                                                          5.90    $120.00   $708.00
                               workpapers with new support for DS‐SPA03.1
 2/12/2019   Patel, Jay        Completed control testing, pull support, upload support for DS‐FFE04       1.20    $120.00   $144.00
 2/12/2019   Patel, Jay        Completed control testing, pull support, upload support for DS‐MSR07       0.40    $120.00   $48.00
 2/12/2019   Patel, Jay        Completed control testing, pull support, upload support for WIMC‐ELC01     0.30    $120.00   $36.00
 2/12/2019   Patel, Jay        Completed control testing, pull support, upload support for WIMC‐ELC03     0.40    $120.00   $48.00
 2/12/2019   Patel, Jay        Completed control testing, pull support, upload support for WIMC‐ELC17     0.20    $120.00   $24.00
 2/12/2019   Rupnaraine,
                               Completed control testing, pull support, upload support for DS‐V07         0.80    $120.00   $96.00
             Pamella
 2/12/2019   Rupnaraine,
                               Looked through prior year documentation and testing support for DO‐V15     0.50    $120.00   $60.00
             Pamella
 2/12/2019   Rupnaraine,
                               Completed control testing, pull support, upload support for DO‐V15         1.80    $120.00   $216.00
             Pamella
 2/12/2019   Rupnaraine,
                               Looked through prior year documentation and testing support for DS‐V09     0.30    $120.00   $36.00
             Pamella
 2/12/2019   Rupnaraine,
                               Completed control testing, pull support, upload support for DS‐V09         0.60    $120.00   $72.00
             Pamella
 2/12/2019   Rupnaraine,
                               Performed control owner follow‐up for additional support for DS‐V09        0.20    $120.00   $24.00
             Pamella
 2/12/2019   Rupnaraine,       Looked through prior year documentation and testing support for WIMC‐
                                                                                                          0.40    $120.00   $48.00
             Pamella           T14
 2/12/2019   Rupnaraine,
                               Completed control update; time reporting admin                             0.50    $120.00   $60.00
             Pamella
 2/12/2019   Rupnaraine,
                               Performed control owner follow‐up for additional support for WIMC‐T14      0.20    $120.00   $24.00
             Pamella
 2/12/2019   Thomas, William   Performed Control Status Reporting and Archer Reconciliation Admin         1.00    $350.00   $350.00
 2/12/2019   Warholak, Stacy   Uploaded control support and updated status for RMS‐S13                    0.10    $200.00   $20.00
 2/12/2019   Warholak, Stacy   Performed archer signoffs; uploaded docs for WIMC‐ELC01                    0.20    $200.00   $40.00
 2/12/2019   Warholak, Stacy   Performed archer signoffs; uploaded docs for RMS‐S07a                      0.20    $200.00   $40.00
 2/12/2019   Warholak, Stacy   Performed archer signoffs; uploaded docs for RMS‐S08                       0.20    $200.00   $40.00
 2/12/2019   Warholak, Stacy   Performed archer signoffs; uploaded docs for RMS‐S29                       0.20    $200.00   $40.00
 2/12/2019   Warholak, Stacy   Performed archer signoffs; uploaded docs for DO‐V10                        0.20    $200.00   $40.00
 2/12/2019   Warholak, Stacy   Performed archer signoffs; uploaded docs for RMS‐S03                       0.20    $200.00   $40.00
 2/12/2019   Warholak, Stacy   Performed archer signoffs; uploaded docs for DO‐V18                        0.20    $200.00   $40.00
 2/12/2019   Warholak, Stacy   Performed archer signoffs; uploaded docs for DS‐LM03                       0.10    $200.00   $20.00
 2/12/2019   Warholak, Stacy   Performed archer signoffs; uploaded docs for RMS‐S13                       0.10    $200.00   $20.00
 2/12/2019   Warholak, Stacy   Performed archer signoffs; uploaded docs for DO‐V16                        0.10    $200.00   $20.00
 2/12/2019   Wooldridge,
                               Completed control update; time reporting admin                             0.70    $120.00   $84.00
             Holly
 2/12/2019   Wooldridge,
                               Completed control testing, pull support, upload support for RMS‐S13        0.90    $120.00   $108.00
             Holly
 2/12/2019   Wooldridge,
                               Performed control owner follow‐up for additional support for RMS‐ALW01     0.20    $120.00   $24.00
             Holly
 2/12/2019   Wooldridge,
                               Performed control owner follow‐up for additional support for DS‐MSR11      0.20    $120.00   $24.00
             Holly
 2/12/2019   Wooldridge,
                               Completed control testing, pull support, upload support for DS‐MSR03       0.30    $120.00   $36.00
             Holly
 2/12/2019   Wooldridge,
                               Performed control owner follow‐up for additional support for DO‐V12        0.10    $120.00   $12.00
             Holly
19-10412-jlg       Doc 1611        Filed 11/14/19 Entered 11/14/19 18:42:34                              Main Document
                                                Pg 25 of 57


   Date          Name                                       Description                                Hours    Rate      Fees
 2/12/2019   Wooldridge,
                             Performed control owner follow‐up for additional support for DO‐V08       0.10    $120.00   $12.00
             Holly
 2/12/2019   Wooldridge,
                             Uploaded control support and updated status for WIMC‐ELC01                0.80    $120.00   $96.00
             Holly
 2/12/2019   Wooldridge,
                             Completed control testing, pull support, upload support for DO‐V15        0.50    $120.00   $60.00
             Holly
 2/12/2019   Wooldridge,
                             Completed control testing, pull support, upload support for DS‐SPA03.1    1.10    $120.00   $132.00
             Holly
 2/12/2019   Wooldridge,
                             Completed control testing, pull support, upload support for DS‐MSR01      2.10    $120.00   $252.00
             Holly
 2/12/2019   Wooldridge,
                             Uploaded control support and updated status for DO‐V01                    0.10    $120.00   $12.00
             Holly
 2/12/2019   Wooldridge,
                             Uploaded control support and updated status for DO‐V12                    0.10    $120.00   $12.00
             Holly
 2/12/2019   Wooldridge,
                             Uploaded control support and updated status for DO‐V13                    0.10    $120.00   $12.00
             Holly
 2/12/2019   Wooldridge,
                             Uploaded control support and updated status for DS‐IR12a                  0.10    $120.00   $12.00
             Holly
 2/12/2019   Wooldridge,
                             Uploaded control support and updated status for DS‐SPA12                  0.10    $120.00   $12.00
             Holly
 2/12/2019   Wooldridge,
                             Completed control testing, pull support, upload support for DS‐V09        0.30    $120.00   $36.00
             Holly
 2/12/2019   Wooldridge,
                             Completed control testing, pull support, upload support for WIMC‐ELC03    1.00    $120.00   $120.00
             Holly
 2/12/2019   Wooldridge,
                             Completed control testing, pull support, upload support for DO‐CO02       0.30    $120.00   $36.00
             Holly
 2/13/2019   Marion, Shawn   Performed primary control Review / addressed validating comments for
                                                                                                       2.00    $200.00   $400.00
                             DS‐IR12a
 2/13/2019   Marion, Shawn   Performed secondary control Review / addressed validating comments for
                                                                                                       0.20    $200.00   $40.00
                             DS‐SPA03.3
 2/13/2019   Marion, Shawn   Completed control testing, pull support, upload support for DS‐LM03       0.40    $200.00   $80.00
 2/13/2019   Marion, Shawn   Completed control testing, pull support, upload support for DO‐v16        0.40    $200.00   $80.00
 2/13/2019   Marion, Shawn   Completed control testing, pull support, upload support for Do‐v18        0.40    $200.00   $80.00
 2/13/2019   Marion, Shawn   Performed control status reporting and archer reconciliation admin        0.20    $200.00   $40.00
 2/13/2019   Marion, Shawn   Performed control status reporting and archer reconciliation admin        0.50    $200.00   $100.00
 2/13/2019   Marion, Shawn   Performed secondary control review; addressed validating comments for
                                                                                                       0.40    $200.00   $80.00
                             DS‐IR12a
 2/13/2019   Marion, Shawn   Completed control testing, pull support, upload support for DS‐FFE06      0.10    $200.00   $20.00
 2/13/2019   Marion, Shawn   Performed primary control review; addressed validating comments for DS‐
                                                                                                       0.20    $200.00   $40.00
                             SPA07.1
 2/13/2019   McCane, Cole    Performed control status reporting and archer reconciliation admin        0.50    $140.00   $70.00
 2/13/2019   McCane, Cole    Performed control status reporting and archer reconciliation admin        1.20    $140.00   $168.00
 2/13/2019   McCane, Cole    Performed control status reporting and archer reconciliation admin        0.50    $140.00   $70.00
 2/13/2019   McCane, Cole    Completed control discussion; tracker update; archer update DO‐CO02       0.10    $140.00   $14.00
 2/13/2019   McCane, Cole    Completed control discussion; tracker update; archer update DS‐AFC22      0.20    $140.00   $28.00
 2/13/2019   McCane, Cole    Completed control discussion; tracker update; archer update DS‐FFE04      0.10    $140.00   $14.00
 2/13/2019   McCane, Cole    Completed control discussion; tracker update; archer update DS‐FFE06      0.20    $140.00   $28.00
 2/13/2019   McCane, Cole    Completed control discussion; tracker update; archer update DS‐IN06       0.10    $140.00   $14.00
 2/13/2019   McCane, Cole    Completed control discussion; tracker update; archer update DS‐IR02.1     0.20    $140.00   $28.00
 2/13/2019   McCane, Cole    Completed control discussion; tracker update; archer update DS‐IR03       0.10    $140.00   $14.00
 2/13/2019   McCane, Cole    Completed control discussion; tracker update; archer update DS‐IR03.1     0.20    $140.00   $28.00
19-10412-jlg         Doc 1611     Filed 11/14/19 Entered 11/14/19 18:42:34                             Main Document
                                               Pg 26 of 57


   Date           Name                                     Description                               Hours    Rate      Fees
 2/13/2019   McCane, Cole   Completed control discussion; tracker update; archer update DS‐IR07      0.10    $140.00   $14.00
 2/13/2019   McCane, Cole   Completed control discussion; tracker update; archer update DS‐IR12a     0.20    $140.00   $28.00
 2/13/2019   McCane, Cole   Completed control discussion; tracker update; archer update DS‐S04       0.10    $140.00   $14.00
 2/13/2019   McCane, Cole   Completed control discussion; tracker update; archer update DS‐S06       0.20    $140.00   $28.00
 2/13/2019   McCane, Cole   Completed control discussion; tracker update; archer update DS‐S14.2     0.10    $140.00   $14.00
 2/13/2019   McCane, Cole   Completed control discussion; tracker update; archer update RMS‐DS04c    0.20    $140.00   $28.00
 2/13/2019   McCane, Cole   Completed control discussion; tracker update; archer update RMS‐IR03     0.20    $140.00   $28.00
 2/13/2019   McCane, Cole   Completed control discussion; tracker update; archer update RMS‐S03      0.10    $140.00   $14.00
 2/13/2019   McCane, Cole   Completed control discussion; tracker update; archer update RMS‐S07a     0.10    $140.00   $14.00
 2/13/2019   McCane, Cole   Completed control discussion; tracker update; archer update RMS‐S08      0.20    $140.00   $28.00
 2/13/2019   McCane, Cole   Completed control discussion; tracker update; archer update RMS‐S09      0.10    $140.00   $14.00
 2/13/2019   McCane, Cole   Completed control discussion; tracker update; archer update RMS‐S11      0.20    $140.00   $28.00
 2/13/2019   McCane, Cole   Completed control discussion; tracker update; archer update RMS‐S12      0.10    $140.00   $14.00
 2/13/2019   McCane, Cole   Completed control discussion; tracker update; archer update RMS‐S29      0.20    $140.00   $28.00
 2/13/2019   McCane, Cole   Completed control discussion; tracker update; archer update WIMC‐ELC03   0.10    $140.00   $14.00
 2/13/2019   McCane, Cole   Completed control discussion; tracker update; archer update WIMC‐ELC11   0.20    $140.00   $28.00
 2/13/2019   McCane, Cole   Completed control discussion; tracker update; archer update WIMC‐ELC17   0.20    $140.00   $28.00
 2/13/2019   McCane, Cole   Completed control discussion; tracker update; archer update WIMC‐FA01    0.10    $140.00   $14.00
 2/13/2019   McCane, Cole   Performed sampling review; follow‐up RMS‐REO25                           0.50    $140.00   $70.00
 2/13/2019   McCane, Cole   Completed control testing, pull support, upload support for RMS‐REO05a   1.10    $140.00   $154.00
 2/13/2019   McCane, Cole   Completed control update; time reporting admin                           0.30    $140.00   $42.00
 2/13/2019   Patel, Jay     Drafted clear control review comments for DS‐SPA03.1                     3.20    $120.00   $384.00
 2/13/2019   Patel, Jay     Completed control testing, pull support, upload support for DS‐AFC22     2.60    $120.00   $312.00
 2/13/2019   Patel, Jay     Drafted clear control review comments for DS‐IR12a                       1.50    $120.00   $180.00
 2/13/2019   Patel, Jay     Completed control testing, pull support, upload support for DS‐FFE04     2.90    $120.00   $348.00
 2/13/2019   Patel, Jay     Completed control update; time reporting admin                           0.60    $120.00   $72.00
 2/13/2019   Rupnaraine,
                            Completed control testing, pull support, upload support for WIMC‐T14     1.30    $120.00   $156.00
             Pamella
 2/13/2019   Rupnaraine,
                            Performed control owner follow‐up for additional support for WIMC‐T14    0.20    $120.00   $24.00
             Pamella
 2/13/2019   Rupnaraine,
                            Completed control testing, pull support, upload support for WIMC‐T14     0.20    $120.00   $24.00
             Pamella
 2/13/2019   Rupnaraine,
                            Completed control testing, pull support, upload support for DS‐SPA07.2   0.10    $120.00   $12.00
             Pamella
 2/13/2019   Rupnaraine,
                            Performed control owner follow‐up for additional support for WIMC‐E04    0.10    $120.00   $12.00
             Pamella
 2/13/2019   Rupnaraine,
                            Completed control testing, pull support, upload support for DS‐SPA07.2   0.30    $120.00   $36.00
             Pamella
 2/13/2019   Rupnaraine,    Looked through prior year documentation and testing support for DS‐
                                                                                                     0.40    $120.00   $48.00
             Pamella        MSR07
 2/13/2019   Rupnaraine,
                            Completed control testing, pull support, upload support for DS‐MSR07     1.20    $120.00   $144.00
             Pamella
 2/13/2019   Rupnaraine,
                            Performed control owner follow‐up for additional support for DS‐MSR07    0.40    $120.00   $48.00
             Pamella
 2/13/2019   Rupnaraine,
                            Completed control testing, pull support, upload support for DS‐V09       0.40    $120.00   $48.00
             Pamella
19-10412-jlg        Doc 1611         Filed 11/14/19 Entered 11/14/19 18:42:34                              Main Document
                                                  Pg 27 of 57


   Date           Name                                        Description                                Hours    Rate      Fees
 2/13/2019   Rupnaraine,
                               Completed control testing, pull support, upload support for DO‐V15        0.40    $120.00   $48.00
             Pamella
 2/13/2019   Thomas, William   Performed control status reporting and archer reconciliation admin        1.00    $350.00   $350.00
 2/13/2019   Warholak, Stacy   Performed control status reporting and archer reconciliation admin        0.90    $200.00   $180.00
 2/13/2019   Warholak, Stacy   Completed control discussion, tracker update & archer update DS‐SPA07.1   0.10    $200.00   $20.00
 2/13/2019   Wooldridge,
                               Uploaded control support and updated status for RMS‐S13                   0.10    $120.00   $12.00
             Holly
 2/13/2019   Wooldridge,
                               Performed control owner follow‐up request support for DS‐SPA03.3          0.10    $120.00   $12.00
             Holly
 2/13/2019   Wooldridge,
                               Completed control testing, pull support, upload support for RMS‐DS08e     0.20    $120.00   $24.00
             Holly
 2/13/2019   Wooldridge,
                               Completed control testing, pull support, upload support for WIMC‐TX03     0.30    $120.00   $36.00
             Holly
 2/13/2019   Wooldridge,
                               Completed control testing, pull support, upload support for RMS‐DS04c     0.30    $120.00   $36.00
             Holly
 2/13/2019   Wooldridge,
                               Completed control testing, pull support, upload support for RMS‐IR03      0.20    $120.00   $24.00
             Holly
 2/13/2019   Wooldridge,
                               Performed control status reporting and archer reconciliation admin        0.80    $120.00   $96.00
             Holly
 2/13/2019   Wooldridge,
                               Uploaded control support and updated status for DS‐SPA07.1                0.20    $120.00   $24.00
             Holly
 2/13/2019   Wooldridge,
                               Completed control testing, pull support, upload support for WIMC‐T15      1.30    $120.00   $156.00
             Holly
 2/13/2019   Wooldridge,
                               Completed control testing, pull support, upload support for WIMC‐T14      0.20    $120.00   $24.00
             Holly
 2/13/2019   Wooldridge,
                               Completed control testing, pull support, upload support for DS‐IR12a      0.30    $120.00   $36.00
             Holly
 2/13/2019   Wooldridge,
                               Completed control testing, pull support, upload support for DS‐AFC22      0.30    $120.00   $36.00
             Holly
 2/13/2019   Wooldridge,
                               Complete population testing, finalize workpapers for DS‐SPA03.1           3.30    $120.00   $396.00
             Holly
 2/13/2019   Wooldridge,
                               Completed control testing, pull support, upload support for DS‐MSR07      0.20    $120.00   $24.00
             Holly
 2/13/2019   Wooldridge,
                               Performed control owner follow‐up request support for WIMC‐ELC03          0.10    $120.00   $12.00
             Holly
 2/13/2019   Wooldridge,
                               Completed control testing, pull support, upload support for WIMC‐E04      0.10    $120.00   $12.00
             Holly
 2/14/2019   Marion, Shawn     Performed secondary control review; addressed validating comments for
                                                                                                         1.50    $200.00   $300.00
                               WIMC‐FA01
 2/14/2019   Marion, Shawn     Performed secondary control review; addressed validating comments for
                                                                                                         1.00    $200.00   $200.00
                               DS‐SPA03.3
 2/14/2019   Marion, Shawn     Performed secondary control review; addressed validating comments for
                                                                                                         0.30    $200.00   $60.00
                               DS‐SPA03.1
 2/14/2019   Marion, Shawn     Reviewing the control exception for RMS‐S12                               0.20    $200.00   $40.00
 2/14/2019   Marion, Shawn     Discussion on control and inquiry on testing procedures for sub‐samples
                                                                                                         0.50    $200.00   $100.00
                               for DS‐SPA03.2
 2/14/2019   McCane, Cole      Performed Control Status Reporting and Archer Reconciliation Admin        0.60    $140.00   $84.00
 2/14/2019   McCane, Cole      Performed secondary control review; addressed validating comments for
                                                                                                         0.50    $140.00   $70.00
                               RMS‐S12
 2/14/2019   McCane, Cole      Gathered documentation, uploaded, discussed control testingRMS‐DS08b      1.20    $140.00   $168.00
 2/14/2019   McCane, Cole      Completed control testing, pull support, upload support for RMS‐DS04c     0.20    $140.00   $28.00
 2/14/2019   McCane, Cole      Completed control testing, pull support, upload support for RMS‐DS08a     0.20    $140.00   $28.00
 2/14/2019   McCane, Cole      Completed control testing, pull support, upload support for RMS‐DS08e     0.20    $140.00   $28.00
 2/14/2019   McCane, Cole      Completed control testing, pull support, upload support for RMS‐DS37      0.20    $140.00   $28.00
 2/14/2019   McCane, Cole      Completed control testing, pull support, upload support for RMS‐DS08c     0.20    $140.00   $28.00
19-10412-jlg         Doc 1611        Filed 11/14/19 Entered 11/14/19 18:42:34                              Main Document
                                                  Pg 28 of 57


   Date           Name                                        Description                                Hours    Rate      Fees
 2/14/2019   McCane, Cole      Completed control testing, pull support, upload support for RMS‐IR03      0.20    $140.00   $28.00
 2/14/2019   McCane, Cole      Completed control testing, pull support, upload support for RMS‐T09       0.20    $140.00   $28.00
 2/14/2019   McCane, Cole      Drafted clear control review comments for RMS‐S12; reviewed and
                               assigned documentation; updated SharePoint, Archer, and Tracker. RMS‐     0.40    $140.00   $56.00
                               V01
 2/14/2019   McCane, Cole      Reviewed and assigned documentation; updated SharePoint, Archer, and
                                                                                                         0.40    $140.00   $56.00
                               Tracker. RMS‐V01a
 2/14/2019   McCane, Cole      Reviewed and assigned documentation; updated SharePoint, Archer, and
                                                                                                         0.40    $140.00   $56.00
                               Tracker. RMS‐V01b
 2/14/2019   McCane, Cole      Reviewed and assigned documentation; updated SharePoint, Archer, and
                                                                                                         0.40    $140.00   $56.00
                               Tracker. RMS‐V01c
 2/14/2019   McCane, Cole      Reviewed and assigned documentation; updated SharePoint, Archer, and
                                                                                                         0.40    $140.00   $56.00
                               Tracker. RMS‐V02a
 2/14/2019   McCane, Cole      Reviewed and assigned documentation; updated SharePoint, Archer, and
                                                                                                         0.40    $140.00   $56.00
                               Tracker. RMS‐V02b
 2/14/2019   McCane, Cole      Reviewed and assigned documentation; updated SharePoint, Archer, and
                                                                                                         0.40    $140.00   $56.00
                               Tracker. RMS‐V04
 2/14/2019   McCane, Cole      Reviewed and assigned documentation; updated SharePoint, Archer, and
                                                                                                         0.60    $140.00   $84.00
                               Tracker. RMS‐V05
 2/14/2019   McCane, Cole      Completed control update; time reporting admin                            0.30    $140.00   $42.00
 2/14/2019   Patel, Jay        Completed control update; time reporting admin                            1.20    $120.00   $144.00
 2/14/2019   Patel, Jay        Drafted clear control review comments for DS‐IR12a                        0.30    $120.00   $36.00
 2/14/2019   Patel, Jay        Completed control testing, pull support, upload support for DO‐V12        0.50    $120.00   $60.00
 2/14/2019   Patel, Jay        Completed control testing, pull support, upload support for DS‐FFE04      0.30    $120.00   $36.00
 2/14/2019   Patel, Jay        Completed control testing, pull support, upload support for DS‐AFC22      0.20    $120.00   $24.00
 2/14/2019   Patel, Jay        Completed control testing, pull support, upload support for RMS‐DS08b     1.90    $120.00   $228.00
 2/14/2019   Patel, Jay        Completed control testing, pull support, upload support for DS‐SPA03.1    0.50    $120.00   $60.00
 2/14/2019   Patel, Jay        Completed control testing, pull support, upload support for WIMC‐ELC17    2.10    $120.00   $252.00
 2/14/2019   Rupnaraine,
                               Completed control testing, pull support, upload support for WIMC‐E04      1.10    $120.00   $132.00
             Pamella
 2/14/2019   Rupnaraine,
                               Performed control owner follow‐up request support for DO‐V15              0.20    $120.00   $24.00
             Pamella
 2/14/2019   Rupnaraine,       Looked through prior year documentation and testing support for WIMC‐
                                                                                                         0.20    $120.00   $24.00
             Pamella           FR03
 2/14/2019   Rupnaraine,
                               Looked through prior year documentation and testing support for RMS‐S12   0.30    $120.00   $36.00
             Pamella
 2/14/2019   Rupnaraine,
                               Completed control testing, pull support, upload support for RMS‐S12       0.70    $120.00   $84.00
             Pamella
 2/14/2019   Rupnaraine,
                               Completed control update; time reporting admin                            0.30    $120.00   $36.00
             Pamella
 2/14/2019   Rupnaraine,       Looked through prior year documentation and testing support for WIMC‐
                                                                                                         0.50    $120.00   $60.00
             Pamella           V01
 2/14/2019   Rupnaraine,
                               Completed control testing, pull support, upload support for WIMC‐V01      1.10    $120.00   $132.00
             Pamella
 2/14/2019   Rupnaraine,
                               Performed control owner follow‐up request support for RMS‐S12             0.20    $120.00   $24.00
             Pamella
 2/14/2019   Warholak, Stacy   Completed control update; time reporting admin                            0.50    $200.00   $100.00
 2/14/2019   Wooldridge,
                               Completed control testing, pull support, upload support for WIMC‐T15      0.50    $120.00   $60.00
             Holly
 2/14/2019   Wooldridge,
                               Completed control testing, pull support, upload support for WIMC‐SC01     0.40    $120.00   $48.00
             Holly
 2/14/2019   Wooldridge,
                               Completed control testing, pull support, upload support for WIMC‐FR03     0.20    $120.00   $24.00
             Holly
 2/14/2019   Wooldridge,
                               Performed control owner follow‐up request support for RMS‐ALW01           0.10    $120.00   $12.00
             Holly
19-10412-jlg        Doc 1611         Filed 11/14/19 Entered 11/14/19 18:42:34                              Main Document
                                                  Pg 29 of 57


   Date           Name                                        Description                                Hours    Rate      Fees
 2/14/2019   Wooldridge,
                               Performed control owner follow‐up request support for DS‐MSR01            1.20    $120.00   $144.00
             Holly
 2/14/2019   Wooldridge,
                               Performed control owner follow‐up request support for WIMC‐ELC03          0.10    $120.00   $12.00
             Holly
 2/14/2019   Wooldridge,
                               Complete population testing, finalize workpapers for DS‐SPA03.1           0.50    $120.00   $60.00
             Holly
 2/14/2019   Wooldridge,
                               Drafted clear control review comments for DS‐SPA03.2                      0.50    $120.00   $60.00
             Holly
 2/14/2019   Wooldridge,
                               Completed control testing, pull support, upload support for WIMC‐V01      0.20    $120.00   $24.00
             Holly
 2/14/2019   Wooldridge,
                               Completed control testing, pull support, upload support for WIMC‐V02      0.30    $120.00   $36.00
             Holly
 2/14/2019   Wooldridge,       Completed control testing, pull support, upload support WIMC‐REO01,
                                                                                                         0.90    $120.00   $108.00
             Holly             WIMC‐REO02, REO04, REO05 & REO07
 2/15/2019   Fielding, Abby    Performed control owner follow‐up request support for DO‐CO02             1.00    $120.00   $120.00
 2/15/2019   Marion, Shawn     Performed secondary control Review; addressed validating comments for
                                                                                                         0.40    $200.00   $80.00
                               DO‐CO02
 2/15/2019   Gallagher, Kyle   Control owner follow‐up request; facilitating samples.DO‐LO25             0.50    $120.00   $60.00
 2/15/2019   Gallagher, Kyle   Performed control owner follow‐up request support for RMS‐IR03.1          0.20    $120.00   $24.00
 2/15/2019   Gallagher, Kyle   Completed control discussion, tracker update & archer update RMS‐T09      0.50    $120.00   $60.00
 2/15/2019   Gallagher, Kyle   Performed control owner follow‐up request support for RMS‐IR03            0.20    $120.00   $24.00
 2/15/2019   Gallagher, Kyle   Completed control testing, pull support, upload support for WIMC‐TX04     0.40    $120.00   $48.00
 2/15/2019   Gallagher, Kyle   Completed control testing, pull support, upload support for WIMC‐TX08     1.20    $120.00   $144.00
 2/15/2019   Marion, Shawn     Performed secondary control review; addressed validating comments for
                                                                                                         1.10    $200.00   $220.00
                               DS‐SPA03.2
 2/15/2019   Marion, Shawn     Performed secondary control review; addressed validating comments for
                                                                                                         0.20    $200.00   $40.00
                               WIMC‐FA01
 2/15/2019   Marion, Shawn     Held meeting to discuss control DS‐FFE06                                  0.50    $200.00   $100.00
 2/15/2019   Marion, Shawn     Performed control owner follow‐up request support for DS‐FFE06            0.50    $200.00   $100.00
 2/15/2019   McCane, Cole      Performed control inquiry follow‐up and documentation for DS‐SPA09.1      0.10    $140.00   $14.00
 2/15/2019   McCane, Cole      Performed control inquiry follow‐up and documentation for RMS‐V02a &
                                                                                                         0.30    $140.00   $42.00
                               RMS‐V02b
 2/15/2019   McCane, Cole      Performed control inquiry follow‐up and documentation for RMS‐V02b          ‐     $140.00      ‐
 2/15/2019   McCane, Cole      Performed control inquiry follow‐up and documentation for DS‐IR03 & DS‐
                                                                                                         0.30    $140.00   $42.00
                               IR03.1
 2/15/2019   McCane, Cole      Performed control inquiry follow‐up and documentation for DS‐IR03.1         ‐     $140.00      ‐
 2/15/2019   McCane, Cole      Performed control inquiry follow‐up and documentation for DS‐IR07 &
                                                                                                         0.30    $140.00   $42.00
                               RMS‐DS08a
 2/15/2019   McCane, Cole      Performed control inquiry follow‐up and documentation for RMS‐DS08a         ‐     $140.00      ‐
 2/15/2019   McCane, Cole      Performed control inquiry follow‐up and documentation for RMS‐DS08b &
                                                                                                         0.30    $140.00   $42.00
                               RMS‐DS08c
 2/15/2019   McCane, Cole      Performed control inquiry follow‐up and documentation for RMS‐DS08e
                                                                                                         0.30    $140.00   $42.00
                               &RMS‐DS04c
 2/15/2019   McCane, Cole      Performed control inquiry follow‐up and documentation for RMS‐T09 &
                                                                                                         0.30    $140.00   $42.00
                               RMS‐V01
 2/15/2019   McCane, Cole      Performed control inquiry follow‐up and documentation for RMS‐V01a &
                                                                                                         0.30    $140.00   $42.00
                               RMS‐V01b
 2/15/2019   McCane, Cole      Performed control inquiry follow‐up and documentation for RMS‐V01c &
                                                                                                         0.30    $140.00   $42.00
                               RMS‐V04
 2/15/2019   McCane, Cole      Performed control inquiry follow‐up and documentation for RMS‐V05, DS‐
                                                                                                         0.70    $140.00   $98.00
                               SPA08.1, WIMC‐FA07, WIMC‐E13 & WIMC‐E04
 2/15/2019   McCane, Cole      Completed control testing, pull support, upload support for RMS‐DS04c     0.80    $140.00   $112.00
 2/15/2019   McCane, Cole      Performed control inquiry follow‐up and documentation for RMS‐S12         0.10    $140.00   $14.00
19-10412-jlg         Doc 1611        Filed 11/14/19 Entered 11/14/19 18:42:34                              Main Document
                                                  Pg 30 of 57


   Date            Name                                       Description                                Hours    Rate      Fees
 2/15/2019   McCane, Cole      Performed control inquiry follow‐up and documentation for RMS‐V01         0.10    $140.00   $14.00
 2/15/2019   McCane, Cole      Performed control inquiry follow‐up and documentation for RMS‐V01a        0.10    $140.00   $14.00
 2/15/2019   McCane, Cole      Performed control inquiry follow‐up and documentation for RMS‐V01b        0.10    $140.00   $14.00
 2/15/2019   McCane, Cole      Performed control inquiry follow‐up and documentation for RMS‐V01c        0.10    $140.00   $14.00
 2/15/2019   McCane, Cole      Performed control inquiry follow‐up and documentation for RMS‐V04         0.10    $140.00   $14.00
 2/15/2019   McCane, Cole      Performed control inquiry follow‐up and documentation for RMS‐V05         0.10    $140.00   $14.00
 2/15/2019   McCane, Cole      Performed control owner follow‐up request support for RMS‐T08             0.40    $140.00   $56.00
 2/15/2019   McCane, Cole      Performed control inquiry follow‐up and documentation for DS‐FFE06        0.20    $140.00   $28.00
 2/15/2019   McCane, Cole      Performed control inquiry follow‐up and documentation for RMS‐DS08b       0.40    $140.00   $56.00
 2/15/2019   McCane, Cole      Performed control status reporting and archer reconciliation admin        2.00    $140.00   $280.00
 2/15/2019   McCane, Cole      Completed control update; time reporting admin                            0.30    $140.00   $42.00
 2/15/2019   Patel, Jay        Completed control testing, pull support, upload support for WIMC‐ELC17    1.30    $120.00   $156.00
 2/15/2019   Patel, Jay        Completed control testing, pull support, upload support for WIMC‐V02      0.40    $120.00   $48.00
 2/15/2019   Patel, Jay        Completed control testing, pull support, upload support for DS‐AFC22      1.20    $120.00   $144.00
 2/15/2019   Patel, Jay        Completed control testing, pull support, upload support for RMS‐V01       1.00    $120.00   $120.00
 2/15/2019   Patel, Jay        Uploaded control support and updated status for RMS‐DS08b                 0.20    $120.00   $24.00
 2/15/2019   Patel, Jay        Uploaded control support and updated status for DS‐FFE04                  0.20    $120.00   $24.00
 2/15/2019   Rupnaraine,
                               Performed control owner follow‐up request support for DS‐MSR07            0.20    $120.00   $24.00
             Pamella
 2/15/2019   Rupnaraine,
                               Performed control owner follow‐up request support for DS‐SPA07.2          0.10    $120.00   $12.00
             Pamella
 2/15/2019   Rupnaraine,
                               Performed control owner follow‐up and testingDS‐SPA07.2                   0.50    $120.00   $60.00
             Pamella
 2/15/2019   Rupnaraine,
                               Looked through prior year documentation and testing support for DO‐V15    1.00    $120.00   $120.00
             Pamella
 2/15/2019   Rupnaraine,
                               Completed control testing, pull support, upload support for RMS‐S12       0.40    $120.00   $48.00
             Pamella
 2/15/2019   Rupnaraine,
                               Drafted clear control review comments for DO‐V15                          0.50    $120.00   $60.00
             Pamella
 2/15/2019   Rupnaraine,       Looked through prior year documentation and testing support for RMS‐
                                                                                                         0.50    $120.00   $60.00
             Pamella           V01c
 2/15/2019   Rupnaraine,
                               Looked through prior year documentation and testing support for RMS‐V04   0.50    $120.00   $60.00
             Pamella
 2/15/2019   Rupnaraine,
                               Completed control testing, pull support, upload support for RMS‐V04       1.50    $120.00   $180.00
             Pamella
 2/15/2019   Wooldridge,
                               Drafted clear control review comments for DS‐FFE06 & DS‐SPA03.2           0.50    $120.00   $60.00
             Holly
 2/15/2019   Wooldridge,
                               Drafted clear control review comments for DS‐SPA03.2                        ‐     $120.00      ‐
             Holly
 2/15/2019   Wooldridge,
                               Uploaded control support and updated status for WIMC‐FA01                 0.10    $120.00   $12.00
             Holly
 2/15/2019   Kiser, Victoria   Performed control owner follow‐up and testingDS‐SPA07.3                   1.50    $120.00   $180.00
 2/15/2019   Warholak, Stacy   Performed control owner follow‐up and testingDS‐SPA07.2                   0.20    $200.00   $40.00
 2/15/2019   Warholak, Stacy   Completed control testing, pull support, upload support admin             0.60    $200.00   $120.00
 2/18/2019   Gallagher, Kyle   Completed external audit control question responses for RMS‐S22           0.20    $120.00   $24.00
 2/18/2019   Gallagher, Kyle   Completed control testing, pull support, upload support for WIMC‐TX08     0.80    $120.00   $96.00
 2/18/2019   Marion, Shawn     Completed external audit control question responses for RMS‐REO25         0.20    $200.00   $40.00
 2/18/2019   Marion, Shawn     Completed external audit control question responses for RMS‐S22           0.20    $200.00   $40.00
19-10412-jlg         Doc 1611      Filed 11/14/19 Entered 11/14/19 18:42:34                              Main Document
                                                Pg 31 of 57


   Date           Name                                      Description                                Hours    Rate       Fees
 2/18/2019   Marion, Shawn   Performed primary control review; addressed validating comments for DS‐
                                                                                                       2.00    $200.00   $400.00
                             SPA03.1
 2/18/2019   Marion, Shawn   Performed primary control review; addressed validating comments for
                                                                                                       1.00    $200.00   $200.00
                             RMS‐S12
 2/18/2019   Marion, Shawn   Performed primary control review; addressed validating comments for
                                                                                                       1.00    $200.00   $200.00
                             WIMC‐ELC03
 2/18/2019   Marion, Shawn   Performed control status reporting and archer reconciliation admin        0.50    $200.00   $100.00
 2/18/2019   McCane, Cole    Completed control discussion, tracker update & archer update RMS‐ALW01    0.10    $140.00    $14.00
 2/18/2019   McCane, Cole    Completed control discussion, tracker update & archer update RMS‐ALW02    0.10    $140.00    $14.00
 2/18/2019   McCane, Cole    Completed control discussion, tracker update & archer update RMS‐ALW03    0.10    $140.00    $14.00
 2/18/2019   McCane, Cole    Performed control owner follow‐up and testing RMS‐V01c                    0.30    $140.00    $42.00
 2/18/2019   McCane, Cole    Performed control owner follow‐up and testing RMS‐DS08b                   0.80    $140.00   $112.00
 2/18/2019   McCane, Cole    Performed control status reporting and archer reconciliation admin        0.70    $140.00    $98.00
 2/18/2019   McCane, Cole    Performed control status reporting and archer reconciliation admin        0.50    $140.00    $70.00
 2/18/2019   McCane, Cole    Completed control update; time reporting admin                            0.30    $140.00    $42.00
 2/18/2019   McCane, Cole    Performed control status reporting and archer reconciliation admin        0.40    $140.00    $56.00
 2/18/2019   McCane, Cole    Gathered documentation, uploaded & discussed control testing RMS‐T08      1.40    $140.00   $196.00
 2/18/2019   McCane, Cole    Uploaded control support and updated status for RMS‐REO25                 0.50    $140.00    $70.00
 2/18/2019   McCane, Cole    Completed control testing, pull support, upload support for RMS‐S12       0.20    $140.00    $28.00
 2/18/2019   McCane, Cole    Completed control testing, pull support, upload support for RMS‐V01       0.20    $140.00    $28.00
 2/18/2019   McCane, Cole    Completed control testing, pull support, upload support for RMS‐V01a      0.50    $140.00    $70.00
 2/18/2019   McCane, Cole    Completed control testing, pull support, upload support for RMS‐V01b      0.20    $140.00    $28.00
 2/18/2019   McCane, Cole    Review prior year testing and internal discussion for RMS‐DS08c           0.70    $140.00    $98.00
 2/18/2019   Patel, Jay      Completed control testing, pull support, upload support for DO‐V01        0.50    $120.00    $60.00
 2/18/2019   Patel, Jay      Completed control testing, pull support, upload support for RMS‐V01a      3.60    $120.00   $432.00
 2/18/2019   Patel, Jay      Completed control testing, pull support, upload support for RMS‐V01b      0.90    $120.00   $108.00
 2/18/2019   Patel, Jay      Completed control update; time reporting admin                            1.60    $120.00   $192.00
 2/18/2019   Patel, Jay      Performed Control Owner Follow‐up request support for RMS‐V02a            0.20    $120.00    $24.00
 2/18/2019   Patel, Jay      Performed Control Owner Follow‐up request support for RMS‐V02b            0.30    $120.00    $36.00
 2/18/2019   Powell, Katie   Performed secondary control review; addressed validating comments for
                                                                                                       1.00    $275.00   $275.00
                             WIMC‐AFC10
 2/18/2019   Powell, Katie   Performed secondary control review; addressed validating comments for
                                                                                                       1.00    $275.00   $275.00
                             RMS‐REO09
 2/18/2019   Powell, Katie   Performed secondary control review; addressed validating comments for
                                                                                                       1.00    $275.00   $275.00
                             RMS‐S03
 2/18/2019   Powell, Katie   Performed secondary control review; addressed validating comments for
                                                                                                       1.30    $275.00   $357.50
                             DS‐S04
 2/18/2019   Powell, Katie   Performed control status reporting and archer reconciliation admin        4.70    $275.00   $1,292.50
 2/18/2019   Rupnaraine,
                             Completed control testing, pull support, upload support for RMS‐V04       1.00    $120.00   $120.00
             Pamella
 2/18/2019   Rupnaraine,
                             Completed control testing, pull support, upload support for RMS‐V05       0.80    $120.00    $96.00
             Pamella
 2/18/2019   Rupnaraine,     Looked through prior year documentation and testing support for RMS‐
                                                                                                       0.50    $120.00    $60.00
             Pamella         V01c
 2/18/2019   Rupnaraine,
                             Performed control owner follow‐up for additional support for RMS‐V04      0.20    $120.00    $24.00
             Pamella
 2/18/2019   Rupnaraine,
                             Looked through prior year documentation and testing support for RMS‐T08   0.30    $120.00    $36.00
             Pamella
19-10412-jlg        Doc 1611         Filed 11/14/19 Entered 11/14/19 18:42:34                              Main Document
                                                  Pg 32 of 57


   Date           Name                                        Description                                Hours    Rate      Fees
 2/18/2019   Rupnaraine,
                               Performed control owner follow‐up for additional support for DS‐SPA07.2   0.30    $120.00   $36.00
             Pamella
 2/18/2019   Rupnaraine,
                               Looked through prior year documentation and testing support for RMS‐T08   0.50    $120.00   $60.00
             Pamella
 2/18/2019   Rupnaraine,
                               Completed control update; time reporting admin                            0.30    $120.00   $36.00
             Pamella
 2/18/2019   Rupnaraine,
                               Completed control testing, pull support, upload support for RMS‐T08       2.30    $120.00   $276.00
             Pamella
 2/18/2019   Rupnaraine,
                               Performed control owner follow‐up for additional support for DS‐MSR07     0.20    $120.00   $24.00
             Pamella
 2/18/2019   Warholak, Stacy   Uploaded control support and updated status admin                         0.30    $200.00   $60.00
 2/18/2019   Wooldridge,
                               Performed control status reporting and archer reconciliation admin        1.20    $120.00   $144.00
             Holly
 2/18/2019   Wooldridge,
                               Performed control owner follow‐up for additional support for WIMC‐SC01    0.10    $120.00   $12.00
             Holly
 2/18/2019   Wooldridge,
                               Performed control owner follow‐up for additional support for WIMC‐FR03    0.10    $120.00   $12.00
             Holly
 2/18/2019   Wooldridge,
                               Completed control testing, pull support, upload support for DS‐MSR11      0.20    $120.00   $24.00
             Holly
 2/18/2019   Wooldridge,
                               Completed control testing, pull support, upload support for RMS‐ALW01     0.20    $120.00   $24.00
             Holly
 2/18/2019   Wooldridge,
                               Completed control testing, pull support, upload support for RMS‐ALW02     0.20    $120.00   $24.00
             Holly
 2/18/2019   Wooldridge,
                               Completed control testing, pull support, upload support for RMS‐ALW03     0.30    $120.00   $36.00
             Holly
 2/18/2019   Wooldridge,
                               Completed control testing, pull support, upload support for WIMC‐ELC03    0.80    $120.00   $96.00
             Holly
 2/18/2019   Wooldridge,
                               Performed control owner follow‐up and testing DS‐SPA03.1                  1.10    $120.00   $132.00
             Holly
 2/18/2019   Wooldridge,
                               Completed control testing, pull support, upload support for DS‐SPA03.2    0.90    $120.00   $108.00
             Holly
 2/18/2019   Wooldridge,
                               Completed control testing, pull support, upload support for DS‐MSR07      0.20    $120.00   $24.00
             Holly
 2/18/2019   Wooldridge,
                               Completed control testing, pull support, upload support for RMS‐DS08B     0.30    $120.00   $36.00
             Holly
 2/18/2019   Wooldridge,
                               Completed control testing, pull support, upload support for RMS‐REO25     0.20    $120.00   $24.00
             Holly
 2/18/2019   Wooldridge,
                               Updated due date in ArcherWIMC‐TX01                                       0.20    $120.00   $24.00
             Holly
 2/18/2019   Wooldridge,
                               Updated due date in ArcherWIMC‐TX02                                       0.20    $120.00   $24.00
             Holly
 2/19/2019   Gallagher, Kyle   Updated control inquiry comments and control trackerDO‐ALW01              0.20    $120.00   $24.00
 2/19/2019   Gallagher, Kyle   Updated control inquiry comments and control trackerDO‐ALW02              0.20    $120.00   $24.00
 2/19/2019   Gallagher, Kyle   Updated control inquiry comments and control trackerDO‐ALW03              0.20    $120.00   $24.00
 2/19/2019   Gallagher, Kyle   Updated control inquiry comments and control trackerDS‐LM02               0.30    $120.00   $36.00
 2/19/2019   Gallagher, Kyle   Performed control owner follow‐up and testingRMS‐T09                      0.20    $120.00   $24.00
 2/19/2019   Gallagher, Kyle   Performed control owner follow‐up and testingDO‐LO25                      0.40    $120.00   $48.00
 2/19/2019   Gallagher, Kyle   Drafted clearing control review comments for DO‐ALW01                     0.30    $120.00   $36.00
 2/19/2019   Marion, Shawn     Completed external audit control question responses for RMS‐S22           0.10    $200.00   $20.00
 2/19/2019   Marion, Shawn     Performed primary control review; addressed validating comments for DS‐
                                                                                                         0.20    $200.00   $40.00
                               AFC22
 2/19/2019   Marion, Shawn     Performed primary control review; addressed validating comments for DS‐
                                                                                                         1.00    $200.00   $200.00
                               V05
 2/19/2019   Marion, Shawn     Performed primary control review; addressed validating comments for DS‐
                                                                                                         1.00    $200.00   $200.00
                               V07
 2/19/2019   Marion, Shawn     Performed primary control review; addressed validating comments for DS‐
                                                                                                         1.00    $200.00   $200.00
                               V09
19-10412-jlg         Doc 1611      Filed 11/14/19 Entered 11/14/19 18:42:34                             Main Document
                                                Pg 33 of 57


   Date           Name                                      Description                               Hours    Rate      Fees
 2/19/2019   Marion, Shawn   Performed primary control review; addressed validating comments for
                                                                                                      1.00    $200.00   $200.00
                             WIMC‐E04
 2/19/2019   Marion, Shawn   Performed primary control review; addressed validating comments for
                                                                                                      1.00    $200.00   $200.00
                             WIMC‐E13
 2/19/2019   Marion, Shawn   Performed primary control review; addressed validating comments for
                                                                                                      1.00    $200.00   $200.00
                             WIMC‐V01
 2/19/2019   McCane, Cole    Completed control testing, pull support, upload support for RMS‐V04      0.20    $140.00   $28.00
 2/19/2019   McCane, Cole    Completed control testing, pull support, upload support for RMS‐V05      0.20    $140.00   $28.00
 2/19/2019   McCane, Cole    Gathered documentation, uploaded, discussed control testingRMS‐DS04c     0.50    $140.00   $70.00
 2/19/2019   McCane, Cole    Review testing and comments for RMS‐T08                                  1.20    $140.00   $168.00
 2/19/2019   McCane, Cole    Completed control testing, pull support, upload support for RMS‐REO05a   0.10    $140.00   $14.00
 2/19/2019   McCane, Cole    Reviewed archer requests for WIMC‐TX01                                   0.10    $140.00   $14.00
 2/19/2019   McCane, Cole    Reviewed archer requests for WIMC‐TX02                                   0.10    $140.00   $14.00
 2/19/2019   McCane, Cole    Reviewed archer requests for WIMC‐TX04                                   0.10    $140.00   $14.00
 2/19/2019   McCane, Cole    Reviewed archer requests for WIMC‐TX05                                   0.10    $140.00   $14.00
 2/19/2019   McCane, Cole    Reviewed archer requests for WIMC‐TX07                                   0.10    $140.00   $14.00
 2/19/2019   McCane, Cole    Reviewed archer requests for WIMC‐TX08                                   0.10    $140.00   $14.00
 2/19/2019   McCane, Cole    Reviewed archer requests for WIMC‐TX09                                   0.10    $140.00   $14.00
 2/19/2019   McCane, Cole    Reviewed archer requests for WIMC‐TX10                                   0.10    $140.00   $14.00
 2/19/2019   McCane, Cole    Reviewed archer requests for WIMC‐TX11                                   0.10    $140.00   $14.00
 2/19/2019   McCane, Cole    Reviewed archer requests for WIMC‐TX12                                   0.10    $140.00   $14.00
 2/19/2019   McCane, Cole    Reviewed archer requests for WIMC‐TX13                                   0.10    $140.00   $14.00
 2/19/2019   McCane, Cole    Reviewed archer requests for WIMC‐TX14                                   0.10    $140.00   $14.00
 2/19/2019   McCane, Cole    Reviewed archer requests for DS‐IR03                                     0.10    $140.00   $14.00
 2/19/2019   McCane, Cole    Reviewed archer requests for DS‐IR03.1                                   1.10    $140.00   $154.00
 2/19/2019   McCane, Cole    Reviewed archer requests for RMS‐IR03                                    0.10    $140.00   $14.00
 2/19/2019   McCane, Cole    Gathered documentation, uploaded, discussed control testing RMS‐REO25    0.80    $140.00   $112.00
 2/19/2019   McCane, Cole    Completed control update; time reporting admin                           0.30    $140.00   $42.00
 2/19/2019   McCane, Cole    Archer reporting; email drafts admin                                     2.20    $140.00   $308.00
 2/19/2019   Patel, Jay      Drafted clearing control review comments for DS‐SPA03.1                  0.70    $120.00   $84.00
 2/19/2019   Patel, Jay      Completed control testing, pull support, upload support for DS‐AFC22     0.50    $120.00   $60.00
 2/19/2019   Patel, Jay      Drafted clear control review comments for RMS‐V01a                       0.70    $120.00   $84.00
 2/19/2019   Patel, Jay      Drafted clear control review comments for DO‐V01                         0.90    $120.00   $108.00
 2/19/2019   Patel, Jay      Performed control owner follow‐up for additional support for RMS‐V01b    0.10    $120.00   $12.00
 2/19/2019   Patel, Jay      Completed control testing, pull support, upload support for RMS‐REO25    3.20    $120.00   $384.00
 2/19/2019   Patel, Jay      Completed control testing, pull support, upload support for DS‐FFE04     1.10    $120.00   $132.00
 2/19/2019   Rupnaraine,
                             Completed control testing, pull support, upload support for RMS‐T08      0.40    $120.00   $48.00
             Pamella
 2/19/2019   Rupnaraine,     Looked through prior year documentation and testing support for RMS‐
                                                                                                      0.30    $120.00   $36.00
             Pamella         V01c
 2/19/2019   Rupnaraine,
                             Performed control owner follow‐up for additional support for RMS‐V04     0.20    $120.00   $24.00
             Pamella
 2/19/2019   Rupnaraine,
                             Performed control owner follow ‐up for additional support for RMS‐V05    0.10    $120.00   $12.00
             Pamella
19-10412-jlg        Doc 1611         Filed 11/14/19 Entered 11/14/19 18:42:34                               Main Document
                                                  Pg 34 of 57


   Date           Name                                        Description                                 Hours    Rate      Fees
 2/19/2019   Rupnaraine,
                               Performed control owner follow ‐up for additional support for DS‐MSR07     0.10    $120.00   $12.00
             Pamella
 2/19/2019   Rupnaraine,       Looked through prior year documentation and testing support for WIMC‐
                                                                                                          0.20    $120.00   $24.00
             Pamella           FR03
 2/19/2019   Rupnaraine,       Performed follow‐up call, selecting sub samples, sending out request DS‐
                                                                                                          1.70    $120.00   $204.00
             Pamella           SPA07.2
 2/19/2019   Rupnaraine,
                               Completed control update; time reporting admin                             0.10    $120.00   $12.00
             Pamella
 2/19/2019   Rupnaraine,
                               Completed control testing, pull support, upload support for RMS‐T08        1.00    $120.00   $120.00
             Pamella
 2/19/2019   Rupnaraine,
                               Drafted clear control review comments for DS‐V05                           0.50    $120.00   $60.00
             Pamella
 2/19/2019   Rupnaraine,
                               Drafted clear control review comments for DS‐V07                           0.40    $120.00   $48.00
             Pamella
 2/19/2019   Rupnaraine,
                               Drafted clear control review comments for WIMC‐E04                         0.20    $120.00   $24.00
             Pamella
 2/19/2019   Rupnaraine,
                               Performed control owner follow‐up and testingDS‐SPA07.2                    0.10    $120.00   $12.00
             Pamella
 2/19/2019   Rupnaraine,
                               Performed control owner follow ‐up and testingDS‐V05                       0.30    $120.00   $36.00
             Pamella
 2/19/2019   Rupnaraine,
                               Completed control update; time reporting admin                             0.40    $120.00   $48.00
             Pamella
 2/19/2019   Warholak, Stacy   Performed control owner follow‐up and testingDS‐SPA07.2                    0.50    $200.00   $100.00
 2/19/2019   Wooldridge,
                               Updated due date in ArcherWIMC‐TX03                                        0.10    $120.00   $12.00
             Holly
 2/19/2019   Wooldridge,
                               Updated due date in ArcherWIMC‐TX04                                        0.10    $120.00   $12.00
             Holly
 2/19/2019   Wooldridge,
                               Updated due date in ArcherWIMC‐TX05                                        0.10    $120.00   $12.00
             Holly
 2/19/2019   Wooldridge,
                               Updated due date in ArcherWIMC‐TX06                                        0.10    $120.00   $12.00
             Holly
 2/19/2019   Wooldridge,
                               Updated due date in ArcherWIMC‐TX07                                        0.10    $120.00   $12.00
             Holly
 2/19/2019   Wooldridge,
                               Updated due date in ArcherWIMC‐TX08                                        0.10    $120.00   $12.00
             Holly
 2/19/2019   Wooldridge,
                               Drafted clear control review comments for DS‐AFC22                         1.50    $120.00   $180.00
             Holly
 2/19/2019   Wooldridge,
                               Update request in ArcherWIMC‐TX11                                          0.20    $120.00   $24.00
             Holly
 2/19/2019   Wooldridge,
                               Completed control testing, pull support, upload support for WIMC‐T15       0.20    $120.00   $24.00
             Holly
 2/19/2019   Wooldridge,
                               Completed control testing, pull support, upload support for WIMC‐SC01      0.70    $120.00   $84.00
             Holly
 2/19/2019   Wooldridge,
                               Upload control support for DO‐V13                                          0.20    $120.00   $24.00
             Holly
 2/19/2019   Wooldridge,
                               Upload control support for DS‐IR12a                                        0.10    $120.00   $12.00
             Holly
 2/19/2019   Wooldridge,
                               Performed control owner follow‐up and testingDS‐SPA03.3                    0.10    $120.00   $12.00
             Holly
 2/19/2019   Wooldridge,
                               Drafted clear control review comments for DS‐SPA03.1                       0.30    $120.00   $36.00
             Holly
 2/19/2019   Wooldridge,
                               Uploaded samples, update sample requestDS‐SPA07.2                          0.20    $120.00   $24.00
             Holly
 2/19/2019   Wooldridge,
                               Performed control owner follow‐up and testingRMS‐T08                       0.30    $120.00   $36.00
             Holly
 2/19/2019   Wooldridge,
                               Completed control testing, pull support, upload support for WIMC‐FR03      0.90    $120.00   $108.00
             Holly
 2/19/2019   Wooldridge,
                               Completed control testing, pull support, upload support for DS‐SPA03.2     0.20    $120.00   $24.00
             Holly
 2/19/2019   Wooldridge,
                               Completed control update; time reporting admin                             0.40    $120.00   $48.00
             Holly
19-10412-jlg        Doc 1611         Filed 11/14/19 Entered 11/14/19 18:42:34                              Main Document
                                                  Pg 35 of 57


   Date           Name                                        Description                                Hours    Rate      Fees
 2/19/2019   Wooldridge,
                               Uploaded control support and updated status for DS‐SPA08.1                0.20    $120.00   $24.00
             Holly
 2/20/2019   Gallagher, Kyle   Completed control testing, pull support, upload support for DS‐LM04       1.00    $120.00   $120.00
 2/20/2019   Marion, Shawn     Performed primary control review; addressed validating comments for DO‐
                                                                                                         1.00    $200.00   $200.00
                               ALW01
 2/20/2019   Marion, Shawn     Performed primary control review; addressed validating comments for DO‐
                                                                                                         1.00    $200.00   $200.00
                               ALW02
 2/20/2019   Marion, Shawn     Performed primary control review; addressed validating comments for DO‐
                                                                                                         1.00    $200.00   $200.00
                               ALW03
 2/20/2019   Marion, Shawn     Performed primary control review; addressed validating comments for DO‐
                                                                                                         1.00    $200.00   $200.00
                               ALW04
 2/20/2019   McCane, Cole      Performed control status reporting and archer reconciliation admin        0.50    $140.00   $70.00
 2/20/2019   McCane, Cole      Completed control testing, pull support, upload support for RMS‐V04       0.30    $140.00   $42.00
 2/20/2019   McCane, Cole      Completed external audit control question responses for RMS‐S22           0.10    $140.00   $14.00
 2/20/2019   McCane, Cole      Completed control testing, pull support, upload support for RMS‐V01       0.10    $140.00   $14.00
 2/20/2019   McCane, Cole      Completed control testing, pull support, upload support for RMS‐V01b      0.20    $140.00   $28.00
 2/20/2019   McCane, Cole      Completed control testing, pull support, upload support for RMS‐T08       0.10    $140.00   $14.00
 2/20/2019   McCane, Cole      Completed external audit control question responses for RMS‐S22           0.10    $140.00   $14.00
 2/20/2019   McCane, Cole      Completed external audit control question responses for RMS‐REO05a        0.30    $140.00   $42.00
 2/20/2019   McCane, Cole      Completed control testing, pull support, upload support for RMS‐REO25     0.40    $140.00   $56.00
 2/20/2019   McCane, Cole      Drafted clear control review comments for DO‐V15                          0.10    $140.00   $14.00
 2/20/2019   McCane, Cole      Updated control inquiry comments and control trackerDS‐V05                0.20    $140.00   $28.00
 2/20/2019   McCane, Cole      Updated control inquiry comments and control trackerDS‐V07                0.20    $140.00   $28.00
 2/20/2019   McCane, Cole      Updated control inquiry comments and control trackerDS‐V09                0.20    $140.00   $28.00
 2/20/2019   McCane, Cole      Updated control inquiry comments and control trackerDS‐V10                0.20    $140.00   $28.00
 2/20/2019   McCane, Cole      Completed control testing, pull support, upload support for DS‐SPA07.3    0.10    $140.00   $14.00
 2/20/2019   McCane, Cole      Performed control owner follow‐up for additional support for RMS‐DS08b    0.80    $140.00   $112.00
 2/20/2019   McCane, Cole      Performed control owner follow‐up and testingRMS‐V01                      0.10    $140.00   $14.00
 2/20/2019   McCane, Cole      Performed control owner follow‐up and testingRMS‐V01b                     0.10    $140.00   $14.00
 2/20/2019   McCane, Cole      Performed control owner follow‐up and testingRMS‐V01c                     0.10    $140.00   $14.00
 2/20/2019   McCane, Cole      Performed control owner follow‐up and testingRMS‐V02a                     0.10    $140.00   $14.00
 2/20/2019   McCane, Cole      Performed control owner follow‐up and testingRMS‐V02b                     0.10    $140.00   $14.00
 2/20/2019   McCane, Cole      Performed control owner follow‐up and testingRMS‐V04                      0.10    $140.00   $14.00
 2/20/2019   McCane, Cole      Performed control owner follow‐up and testingRMS‐V05                      0.10    $140.00   $14.00
 2/20/2019   McCane, Cole      performed follow‐up; drafted clearing control review comments for RMS‐
                                                                                                         1.50    $140.00   $210.00
                               DS08c
 2/20/2019   McCane, Cole      Completed control testing, pull support, upload support for RMS‐DS08c     0.10    $140.00   $14.00
 2/20/2019   McCane, Cole      Completed control update; time reporting admin                            0.30    $140.00   $42.00
 2/20/2019   McCane, Cole      Performed control status reporting and archer reconciliation admin        0.30    $140.00   $42.00
 2/20/2019   McCane, Cole      Completed control testing, pull support, upload support for RMS‐REO25     0.10    $140.00   $14.00
 2/20/2019   McCane, Cole      Completed control testing, pull support, upload support for DS‐LM04       0.20    $140.00   $28.00
 2/20/2019   McCane, Cole      Completed control testing, pull support, upload support for DS‐LM07       0.20    $140.00   $28.00
 2/20/2019   McCane, Cole      Completed control discussion, tracker update & archer update RMS‐DS08b    0.70    $140.00   $98.00
19-10412-jlg         Doc 1611        Filed 11/14/19 Entered 11/14/19 18:42:34                                Main Document
                                                  Pg 36 of 57


   Date           Name                                        Description                                  Hours    Rate      Fees
 2/20/2019   Patel, Jay        Completed control testing, pull support, upload support for DO‐V01          0.30    $120.00   $36.00
 2/20/2019   Patel, Jay        Completed control testing, pull support, upload support for RMS‐DS08b       1.50    $120.00   $180.00
 2/20/2019   Patel, Jay        Performed control owner follow‐up and testingDS‐FFE04                       0.50    $120.00   $60.00
 2/20/2019   Patel, Jay        Completed control testing, pull support, upload support for RMS‐V01a        0.40    $120.00   $48.00
 2/20/2019   Patel, Jay        Drafted clear control review comments for DS‐S06                            2.70    $120.00   $324.00
 2/20/2019   Patel, Jay        Drafted clear control review comments for WIMC‐V02                          0.10    $120.00   $12.00
 2/20/2019   Patel, Jay        Drafted clear control review comments for WIMC‐ELC17                        2.40    $120.00   $288.00
 2/20/2019   Rupnaraine,       Performed follow‐up call; selecting sub samples; sending out request RMS‐
                                                                                                           0.50    $120.00   $60.00
             Pamella           DS08c
 2/20/2019   Rupnaraine,       Looked through prior year documentation and testing support for RMS‐
                                                                                                           1.20    $120.00   $144.00
             Pamella           DS08c
 2/20/2019   Rupnaraine,
                               Selected population sub samples for RMS‐DS08c                               0.50    $120.00   $60.00
             Pamella
 2/20/2019   Rupnaraine,
                               Selected supporting docs for sub‐samples for RMS‐DS08c                      1.80    $120.00   $216.00
             Pamella
 2/20/2019   Rupnaraine,
                               Performed Control Owner Follow‐up and testingDS‐V05                         0.20    $120.00   $24.00
             Pamella
 2/20/2019   Warholak, Stacy   Uploaded control support and updated status admin                           0.30    $200.00   $60.00
 2/20/2019   Wooldridge,
                               Uploaded control support and updated status for WIMC‐ELC01                  0.10    $120.00   $12.00
             Holly
 2/20/2019   Wooldridge,
                               Completed control discussion, tracker update & archer update DO‐ALW01       0.10    $120.00   $12.00
             Holly
 2/20/2019   Wooldridge,
                               Completed control discussion, tracker update & archer update DO‐ALW02       0.10    $120.00   $12.00
             Holly
 2/20/2019   Wooldridge,
                               Completed control discussion, tracker update & archer update DO‐ALW03       0.10    $120.00   $12.00
             Holly
 2/20/2019   Wooldridge,
                               Completed control discussion, tracker update & archer update DO‐ALW04       0.10    $120.00   $12.00
             Holly
 2/20/2019   Wooldridge,
                               Completed control discussion, tracker update & archer update DS‐LM02        0.10    $120.00   $12.00
             Holly
 2/20/2019   Wooldridge,
                               Completed control discussion, tracker update & archer update DS‐MSR01       0.10    $120.00   $12.00
             Holly
 2/20/2019   Wooldridge,
                               Completed control discussion, tracker update & archer update DS‐SPA03.1     0.10    $120.00   $12.00
             Holly
 2/20/2019   Wooldridge,
                               Completed control discussion, tracker update & archer update WIMC‐E04       0.10    $120.00   $12.00
             Holly
 2/20/2019   Wooldridge,
                               Completed control discussion, tracker update & archer update e WIMC‐T14     0.10    $120.00   $12.00
             Holly
 2/20/2019   Wooldridge,       Performed follow‐up; drafted clearing control review comments for WIMC‐
                                                                                                           0.40    $120.00   $48.00
             Holly             ELC17
 2/20/2019   Wooldridge,
                               Completed control update; time reporting admin                              0.80    $120.00   $96.00
             Holly
 2/20/2019   Wooldridge,
                               Completed control testing, pull support, upload support for DS‐S06          0.40    $120.00   $48.00
             Holly
 2/20/2019   Wooldridge,
                               Performed control owner follow‐up and testingDS‐SPA09.1                     0.30    $120.00   $36.00
             Holly
 2/20/2019   Wooldridge,       Performed follow‐up; drafted clearing control review comments for DS‐
                                                                                                           1.20    $120.00   $144.00
             Holly             SPA11
 2/20/2019   Wooldridge,       Completed control discussion, tracker update & archer update WIMC‐
                                                                                                           0.10    $120.00   $12.00
             Holly             REO01
 2/20/2019   Wooldridge,       Completed control discussion, tracker update & archer update WIMC‐
                                                                                                           0.10    $120.00   $12.00
             Holly             REO02
 2/20/2019   Wooldridge,
                               Completed control discussion, tracker update & archer update WIMC‐FA07      0.20    $120.00   $24.00
             Holly
 2/20/2019   Wooldridge,       Completed control discussion, tracker update & archer update WIMC‐
                                                                                                           0.10    $120.00   $12.00
             Holly             REO03
 2/20/2019   Wooldridge,       Performed follow‐up; drafted clearing control review comments for WIMC‐
                                                                                                           0.10    $120.00   $12.00
             Holly             V02
19-10412-jlg         Doc 1611     Filed 11/14/19 Entered 11/14/19 18:42:34                               Main Document
                                               Pg 37 of 57


   Date           Name                                     Description                                 Hours    Rate     Fees
 2/20/2019   Wooldridge,    Performed follow‐up; drafted clearing control review comments for DS‐
                                                                                                       0.20    $120.00   $24.00
             Holly          FFE04
 2/20/2019   Wooldridge,
                            Performed follow‐up; drafted clearing control review comments for DS‐S06   0.30    $120.00   $36.00
             Holly
 2/20/2019   Wooldridge,
                            Performed control Inquiry follow‐up and documentation for DO‐V08           0.10    $120.00   $12.00
             Holly
 2/21/2019   McCane, Cole   Completed control testing, pull support, upload support for DS‐S14.2       0.20    $140.00   $28.00
 2/21/2019   McCane, Cole   Completed control testing, pull support, upload support for RMS‐V01a       0.10    $140.00   $14.00
 2/21/2019   McCane, Cole   Performed control owner follow‐up for additional support for RMS‐REO25     0.50    $140.00   $70.00
 2/21/2019   McCane, Cole   Completed control testing, pull support, upload support for DS‐MSR07       0.50    $140.00   $70.00
 2/21/2019   McCane, Cole   Performed control inquiry follow‐up and documentation for DS‐SPA09.1       0.40    $140.00   $56.00
 2/21/2019   McCane, Cole   Completed control testing, pull support, upload support for DO‐LO06a       0.60    $140.00   $84.00
 2/21/2019   McCane, Cole   Completed control testing, pull support, upload support for RMS‐DS08c      0.40    $140.00   $56.00
 2/21/2019   McCane, Cole   Performed control inquiry follow‐up and documentation for DS‐IR03          0.30    $140.00   $42.00
 2/21/2019   McCane, Cole   Performed control inquiry follow‐up and documentation for DS‐IR03.1        0.60    $140.00   $84.00
 2/21/2019   McCane, Cole   Performed control inquiry follow‐up and documentation for DS‐IR07          0.30    $140.00   $42.00
 2/21/2019   McCane, Cole   Performed control inquiry follow‐up and documentation for RMS‐DS08a        0.10    $140.00   $14.00
 2/21/2019   McCane, Cole   Performed control inquiry follow‐up and documentation for RMS‐DS08b        0.10    $140.00   $14.00
 2/21/2019   McCane, Cole   Performed control inquiry follow‐up and documentation for RMS‐DS08c        0.10    $140.00   $14.00
 2/21/2019   McCane, Cole   Performed control inquiry follow‐up and documentation for RMS‐DS08e        0.10    $140.00   $14.00
 2/21/2019   McCane, Cole   Performed control inquiry follow‐up and documentation for RMS‐DS04c        0.10    $140.00   $14.00
 2/21/2019   McCane, Cole   Performed control inquiry follow‐up and documentation for RMS‐V01          0.10    $140.00   $14.00
 2/21/2019   McCane, Cole   Performed control inquiry follow‐up and documentation for RMS‐V01a         0.10    $140.00   $14.00
 2/21/2019   McCane, Cole   Performed control inquiry follow‐up and documentation for RMS‐V01b         0.10    $140.00   $14.00
 2/21/2019   McCane, Cole   Performed control inquiry follow‐up and documentation for RMS‐V01c         0.10    $140.00   $14.00
 2/21/2019   McCane, Cole   Performed control inquiry follow‐up and documentation for RMS‐V04          0.10    $140.00   $14.00
 2/21/2019   McCane, Cole   Performed control inquiry follow‐up and documentation for RMS‐V05          0.10    $140.00   $14.00
 2/21/2019   McCane, Cole   Performed control inquiry follow‐up and documentation for RMS‐T09          0.10    $140.00   $14.00
 2/21/2019   McCane, Cole   Performed control inquiry follow‐up and documentation for DS‐SPA08.1       0.10    $140.00   $14.00
 2/21/2019   McCane, Cole   Performed control inquiry follow‐up and documentation for WIMC‐E13         0.20    $140.00   $28.00
 2/21/2019   McCane, Cole   Performed control inquiry follow‐up and documentation for WIMC‐E04         0.20    $140.00   $28.00
 2/21/2019   McCane, Cole   Performed control owner follow‐up for additional support for RMS‐V01,
                                                                                                       0.60    $140.00   $84.00
                            RMS‐V01C, RMS‐V02a & RMS‐V02b
 2/21/2019   McCane, Cole   Performed control owner follow‐up for additional support for RMS‐V01b        ‐     $140.00     ‐
 2/21/2019   McCane, Cole   Performed control owner follow‐up for additional support for RMS‐V01c        ‐     $140.00     ‐
 2/21/2019   McCane, Cole   Performed control owner follow‐up for additional support for RMS‐V02a        ‐     $140.00     ‐
 2/21/2019   McCane, Cole   Performed control owner follow‐up for additional support for RMS‐V02b      0.20    $140.00   $28.00
 2/21/2019   McCane, Cole   Performed control owner follow‐up for additional support for RMS‐V04       0.10    $140.00   $14.00
 2/21/2019   McCane, Cole   Performed control owner follow‐up for additional support for RMS‐V05       0.10    $140.00   $14.00
 2/21/2019   McCane, Cole   Completed control update; time reporting admin                             0.30    $140.00   $42.00
 2/21/2019   Patel, Jay     Completed control testing, pull support, upload support for RMS‐REO25      0.70    $120.00   $84.00
19-10412-jlg         Doc 1611        Filed 11/14/19 Entered 11/14/19 18:42:34                             Main Document
                                                  Pg 38 of 57


   Date           Name                                        Description                               Hours    Rate      Fees
 2/21/2019   Patel, Jay        Selected supporting docs for sub‐samples for WIMC‐ELC17                  0.40    $120.00   $48.00
 2/21/2019   Patel, Jay        Completed control testing, pull support, upload support for RMS‐DS08b    0.20    $120.00   $24.00
 2/21/2019   Patel, Jay        Drafted clear control review comments for DO‐V01                         0.20    $120.00   $24.00
 2/21/2019   Patel, Jay        Completed control update; time reporting admin                           0.60    $120.00   $72.00
 2/21/2019   Patel, Jay        Performed control owner follow‐up request support for DS‐S06             0.30    $120.00   $36.00
 2/21/2019   Patel, Jay        Completed control testing, pull support, upload support for RMS‐DS08c    1.00    $120.00   $120.00
 2/21/2019   Rupnaraine,
                               Performed control owner follow‐up request support for DS‐MSR07           0.10    $120.00   $12.00
             Pamella
 2/21/2019   Rupnaraine,
                               Completed control update; time reporting admin                           0.40    $120.00   $48.00
             Pamella
 2/21/2019   Rupnaraine,
                               Completed control testing, pull support, upload support for RMS‐DS08c    0.30    $120.00   $36.00
             Pamella
 2/21/2019   Rupnaraine,
                               Completed control testing, pull support, upload support for DS‐SPA07.2   2.80    $120.00   $336.00
             Pamella
 2/21/2019   Rupnaraine,
                               Completed control testing, pull support, upload support for DS‐SPA07.2   0.20    $120.00   $24.00
             Pamella
 2/21/2019   Rupnaraine,
                               Completed control discussion, tracker update & archer update DS‐MSR07    0.30    $120.00   $36.00
             Pamella
 2/21/2019   Rupnaraine,
                               Completed control testing, pull support, upload support for DS‐SPA07.2   0.30    $120.00   $36.00
             Pamella
 2/21/2019   Rupnaraine,
                               Performed control owner follow‐up request support for DS‐SPA07.2         0.30    $120.00   $36.00
             Pamella
 2/21/2019   Rupnaraine,
                               Completed control testing, pull support, upload support for RMS‐DS08c    0.60    $120.00   $72.00
             Pamella
 2/21/2019   Rupnaraine,
                               Completed control testing, pull support, upload support for RMS‐DS08c    1.50    $120.00   $180.00
             Pamella
 2/21/2019   Warholak, Stacy   Completed control testing, pull support, upload support for DS‐SPA09.1   0.20    $200.00   $40.00
 2/21/2019   Wooldridge,
                               Completed control update; time reporting admin                           0.50    $120.00   $60.00
             Holly
 2/21/2019   Wooldridge,
                               Completed control testing, pull support, upload support for WIMC‐ELC17   0.30    $120.00   $36.00
             Holly
 2/21/2019   Wooldridge,
                               Performed control owner follow‐up request support for DO‐V08             0.20    $120.00   $24.00
             Holly
 2/21/2019   Wooldridge,
                               Completed control testing, pull support, upload support for DS‐MSR07     0.30    $120.00   $36.00
             Holly
 2/21/2019   Wooldridge,
                               Completed control testing, pull support, upload support for DS‐SPA07.2   2.10    $120.00   $252.00
             Holly
 2/21/2019   Wooldridge,
                               Upload control support for DO‐V01                                        0.10    $120.00   $12.00
             Holly
 2/21/2019   Wooldridge,
                               Completed control discussion, tracker update & archer update WIMC‐T14    0.10    $120.00   $12.00
             Holly
 2/21/2019   Wooldridge,
                               Completed control testing, pull support, upload support for DO‐LO25      2.30    $120.00   $276.00
             Holly
 2/21/2019   Wooldridge,
                               Performed control owner follow‐up request support for DS‐SPA11           0.10    $120.00   $12.00
             Holly
 2/21/2019   Wooldridge,
                               Performed control owner follow‐up request support for WIMC‐AFC05         0.10    $120.00   $12.00
             Holly
 2/22/2019   Gallagher, Kyle   Performed control owner follow‐up and testing DS‐IR03                    0.20    $120.00   $24.00
 2/22/2019   Gallagher, Kyle   Completed control testing, pull support, upload support for DS‐S14.2     1.00    $120.00   $120.00
 2/22/2019   Gallagher, Kyle   Completed control testing, pull support, upload support for DS‐LM07      1.00    $120.00   $120.00
 2/22/2019   Marion, Shawn     Performed control status reporting and archer reconciliation admin       0.70    $200.00   $140.00
 2/22/2019   McCane, Cole      Performed control inquiry follow‐up and documentation for DS‐SPA09.1     0.10    $140.00   $14.00
 2/22/2019   McCane, Cole      Performed control inquiry follow‐up and documentation for RMS‐V02a       0.10    $140.00   $14.00
 2/22/2019   McCane, Cole      Performed control inquiry follow‐up and documentation for RMS‐V02b       0.10    $140.00   $14.00
19-10412-jlg         Doc 1611        Filed 11/14/19 Entered 11/14/19 18:42:34                             Main Document
                                                  Pg 39 of 57


   Date           Name                                        Description                               Hours    Rate      Fees
 2/22/2019   McCane, Cole      Performed control owner follow‐up and testingRMS‐DS08a                   0.10    $140.00   $14.00
 2/22/2019   McCane, Cole      Performed control owner follow‐up and testingRMS‐DS08e                   0.10    $140.00   $14.00
 2/22/2019   McCane, Cole      Performed control owner follow‐up and testingRMS‐DS37                    0.10    $140.00   $14.00
 2/22/2019   McCane, Cole      Performed control owner follow‐up request support for DS‐IR03.1          0.30    $140.00   $42.00
 2/22/2019   McCane, Cole      Completed external audit control question responses for RMS‐AFC18        0.80    $140.00   $112.00
 2/22/2019   McCane, Cole      Completed external audit control question responses for RMS‐AFC20        0.60    $140.00   $84.00
 2/22/2019   McCane, Cole      Completed external audit control question responses for RMS‐S14          1.20    $140.00   $168.00
 2/22/2019   McCane, Cole      Completed external audit control question responses for RMS‐S15          1.50    $140.00   $210.00
 2/22/2019   McCane, Cole      Population completed control testing discussion for DS‐IR03.1            0.20    $140.00   $28.00
 2/22/2019   McCane, Cole      Population completed control testing discussion for RMS‐T08              0.60    $140.00   $84.00
 2/22/2019   McCane, Cole      Completed control testing, pull support, upload support for WIMC‐TX05    0.20    $140.00   $28.00
 2/22/2019   McCane, Cole      Completed control testing, pull support, upload support for DS‐S14.2     0.40    $140.00   $56.00
 2/22/2019   McCane, Cole      Completed control update; time reporting admin                           0.60    $140.00   $84.00
 2/22/2019   Patel, Jay        Completed control testing, pull support, upload support for RMS‐DS08c    6.70    $120.00   $804.00
 2/22/2019   Patel, Jay        Performed control owner follow‐up request support for DS‐S06             0.30    $120.00   $36.00
 2/22/2019   Patel, Jay        Completed control testing, pull support, upload support for WIMC‐ELC11   0.50    $120.00   $60.00
 2/22/2019   Patel, Jay        Performed control owner follow‐up request support for WIMC‐ELC17         0.10    $120.00   $12.00
 2/22/2019   Warholak, Stacy   Review of budget, estimates to complete and staffing admin               1.50    $200.00   $300.00
 2/22/2019   Wooldridge,
                               Performed control owner follow‐up request support for WIMC‐AFC05         0.10    $120.00   $12.00
             Holly
 2/22/2019   Wooldridge,
                               Completed control update; time reporting admin                           0.40    $120.00   $48.00
             Holly
 2/22/2019   Wooldridge,
                               Completed control testing, pull support, upload support for DS‐SPA11     1.20    $120.00   $144.00
             Holly
 2/22/2019   Wooldridge,
                               Performed control owner follow‐up request support for DO‐V08             0.20    $120.00   $24.00
             Holly
 2/22/2019   Wooldridge,
                               Drafted clear control review comments for DS‐SPA09.1                     0.10    $120.00   $12.00
             Holly
 2/22/2019   Wooldridge,
                               Performed control owner follow‐up request support for WIMC‐ELC11         0.20    $120.00   $24.00
             Holly
 2/22/2019   Wooldridge,
                               Performed control owner follow‐up request support for WIMC‐V02           0.20    $120.00   $24.00
             Holly
 2/22/2019   Wooldridge,
                               Performed control owner follow‐up request support for WIMC‐REO01         0.10    $120.00   $12.00
             Holly
 2/22/2019   Wooldridge,
                               Completed control testing, pull support, upload support for WIMC‐ELC11   0.30    $120.00   $36.00
             Holly
 2/22/2019   Wooldridge,
                               Performed control owner follow‐up request support for DO‐V08             0.20    $120.00   $24.00
             Holly
 2/23/2019   Patel, Jay        Completed control update; time reporting admin                           0.30    $120.00   $36.00
 2/24/2019   Patel, Jay        Completed control update; time reporting admin                           0.20    $120.00   $24.00
 2/25/2019   Marion, Shawn     Performed secondary control review; addressed validating comments for
                                                                                                        0.20    $200.00   $40.00
                               DS‐AFC22
 2/25/2019   Marion, Shawn     Reviewed uploaded control documentation for DS‐SPA03.3                   0.20    $200.00   $40.00
 2/25/2019   Marion, Shawn     Reviewed uploaded control documentation for DS‐SPA08.1                   0.20    $200.00   $40.00
 2/25/2019   Marion, Shawn     Performed secondary control review; addressed validating comments for
                                                                                                        0.20    $200.00   $40.00
                               DS‐V05
 2/25/2019   Marion, Shawn     Performed secondary control review; addressed validating comments for
                                                                                                        0.20    $200.00   $40.00
                               DS‐V07
19-10412-jlg         Doc 1611        Filed 11/14/19 Entered 11/14/19 18:42:34                             Main Document
                                                  Pg 40 of 57


   Date           Name                                        Description                               Hours    Rate      Fees
 2/25/2019   Marion, Shawn     Performed control status reporting and archer reconciliation admin       0.50    $200.00   $100.00
 2/25/2019   McCane, Cole      Completed control testing, pull support, upload support for RMS‐T08      0.80    $140.00   $112.00
 2/25/2019   McCane, Cole      Complete population testing DS‐IR03.1                                    0.60    $140.00   $84.00
 2/25/2019   McCane, Cole      Completed external audit control question responses for RMS‐AFC18        0.20    $140.00   $28.00
 2/25/2019   McCane, Cole      Completed external audit control question responses for RMS‐AFC20        0.50    $140.00   $70.00
 2/25/2019   McCane, Cole      Review correspondence; documentation received WIMC‐V02                   0.20    $140.00   $28.00
 2/25/2019   McCane, Cole      Updated control inquiry comments and control tracker RMS‐DS04c           0.10    $140.00   $14.00
 2/25/2019   McCane, Cole      Reviewed uploaded control documentation for DS‐IR03.1                    0.10    $140.00   $14.00
 2/25/2019   McCane, Cole      Reviewed uploaded control documentation for RMS‐S12                      0.30    $140.00   $42.00
 2/25/2019   McCane, Cole      Completed control discussion, tracker update & archer update RMS‐REO23   0.70    $140.00   $98.00
 2/25/2019   Patel, Jay        Completed control testing, pull support, upload support for WIMC‐ELC17   0.70    $120.00   $84.00
 2/25/2019   Patel, Jay        Completed control testing, pull support, upload support for RMS‐DS08c    2.90    $120.00   $348.00
 2/25/2019   Patel, Jay        Drafted clear control review comments for DS‐AFC22                       0.20    $120.00   $24.00
 2/25/2019   Patel, Jay        Completed control testing, pull support, upload support for DO‐V08       2.30    $120.00   $276.00
 2/25/2019   Rupnaraine,
                               Completed control testing, pull support, upload support for DS‐SPA07.2   0.60    $120.00   $72.00
             Pamella
 2/25/2019   Rupnaraine,
                               Completed control testing, pull support, upload support for DS‐SPA07.2   2.20    $120.00   $264.00
             Pamella
 2/25/2019   Rupnaraine,
                               Completed control testing, pull support, upload support for RMS‐DS08c    0.90    $120.00   $108.00
             Pamella
 2/25/2019   Rupnaraine,       Performed follow‐up; drafted clearing control review comments for RMS‐
                                                                                                        0.30    $120.00   $36.00
             Pamella           DS08c
 2/25/2019   Rupnaraine,       Looked through prior year documentation and testing support for DS‐
                                                                                                        0.70    $120.00   $84.00
             Pamella           IR03.1
 2/25/2019   Rupnaraine,
                               Completed control testing, pull support, upload support for DS‐IR03.1    1.80    $120.00   $216.00
             Pamella
 2/25/2019   Warholak, Stacy   Performed control status reporting and archer reconciliation admin       1.40    $200.00   $280.00
 2/25/2019   Wooldridge,
                               Completed control testing, pull support, upload support for DS‐SPA12     0.20    $120.00   $24.00
             Holly
 2/25/2019   Wooldridge,
                               Completed control testing, pull support, upload support for DS‐V09       0.20    $120.00   $24.00
             Holly
 2/25/2019   Wooldridge,
                               Completed control testing, pull support, upload support for WIMC‐E13     0.20    $120.00   $24.00
             Holly
 2/25/2019   Wooldridge,
                               Completed control testing, pull support, upload support for WIMC‐ELC03   0.20    $120.00   $24.00
             Holly
 2/25/2019   Wooldridge,
                               Completed control testing, pull support, upload support for WIMC‐V01     0.20    $120.00   $24.00
             Holly
 2/25/2019   Wooldridge,
                               Completed control testing, pull support, upload support for DS‐SPA07.2   0.70    $120.00   $84.00
             Holly
 2/25/2019   Wooldridge,
                               Completed control testing, pull support, upload support for WIMC‐ELC11   0.90    $120.00   $108.00
             Holly
 2/25/2019   Wooldridge,
                               Completed control testing, pull support, upload support for WIMC‐ELC17   0.10    $120.00   $12.00
             Holly
 2/25/2019   Wooldridge,
                               Completed control testing, pull support, upload support for DO‐V08       0.20    $120.00   $24.00
             Holly
 2/25/2019   Wooldridge,
                               Performed control owner follow‐up request support for WIMC‐REO01         0.30    $120.00   $36.00
             Holly
 2/25/2019   Wooldridge,
                               Completed control testing, pull support, upload support for DS‐SPA03.2   0.30    $120.00   $36.00
             Holly
 2/25/2019   Wooldridge,
                               Drafted clear control review comments for DS‐AFC22                       0.30    $120.00   $36.00
             Holly
 2/25/2019   Wooldridge,
                               Drafted clear control review comments for DS‐SPA08.1                     0.20    $120.00   $24.00
             Holly
19-10412-jlg         Doc 1611      Filed 11/14/19 Entered 11/14/19 18:42:34                              Main Document
                                                Pg 41 of 57


   Date           Name                                      Description                                Hours    Rate       Fees
 2/25/2019   Wooldridge,
                             Drafted clear control review comments for DS‐SPA03.3                      0.20    $120.00    $24.00
             Holly
 2/25/2019   Wooldridge,
                             Completed control testing, pull support, upload support for RMS‐V04       0.30    $120.00    $36.00
             Holly
 2/25/2019   Wooldridge,
                             Performed control owner follow‐up request support for DS‐SPA07.3          0.20    $120.00    $24.00
             Holly
 2/25/2019   Wooldridge,
                             Completed control testing, pull support, upload support for WIMC‐REO07    1.00    $120.00   $120.00
             Holly
 2/25/2019   Wooldridge,
                             Performed control status reporting and archer reconciliation admin        0.30    $120.00    $36.00
             Holly
 2/25/2019   Wooldridge,
                             Completed control testing, pull support, upload support for WIMC‐REO05    0.50    $120.00    $60.00
             Holly
 2/25/2019   Wooldridge,
                             Completed control testing, pull support, upload support for WIMC‐REO04    0.20    $120.00    $24.00
             Holly
 2/25/2019   Wooldridge,
                             Performed control owner follow‐up request support for WIMC‐REO02          0.10    $120.00    $12.00
             Holly
 2/26/2019   Marion, Shawn   Performed secondary control review; addressed validating comments for
                                                                                                       0.80    $200.00   $160.00
                             DS‐LM02
 2/26/2019   Marion, Shawn   Performed secondary control review; addressed validating comments for
                                                                                                       0.80    $200.00   $160.00
                             DS‐LM04
 2/26/2019   Marion, Shawn   Performed primary control review; addressed validating comments for DS‐
                                                                                                       0.80    $200.00   $160.00
                             LM07
 2/26/2019   Marion, Shawn   Performed primary control review; addressed validating comments for DS‐
                                                                                                       0.80    $200.00   $160.00
                             S14.2
 2/26/2019   Marion, Shawn   Performed primary control review; addressed validating comments for
                                                                                                       0.80    $200.00   $160.00
                             WIMC‐SC01
 2/26/2019   Marion, Shawn   Performed primary control review; addressed validating comments for
                                                                                                       0.80    $200.00   $160.00
                             WIMC‐T15
 2/26/2019   McCane, Cole    Performed control inquiry follow‐up and documentation for WIMC‐E04        0.20    $140.00    $28.00
 2/26/2019   McCane, Cole    Completed external audit control question responses for RMS‐AFC20         0.20    $140.00    $28.00
 2/26/2019   McCane, Cole    Reviewed uploaded control documentation for RMS‐IR03                      0.10    $140.00    $14.00
 2/26/2019   McCane, Cole    Performed control owner follow‐up and testing DS‐SPA09.1                  0.10    $140.00    $14.00
 2/26/2019   McCane, Cole    Performed control inquiry follow‐up and documentation for RMS‐V02a        0.10    $140.00    $14.00
 2/26/2019   McCane, Cole    Reviewed uploaded control documentation for DS‐IR03.1                     0.10    $140.00    $14.00
 2/26/2019   McCane, Cole    Completed control testing, pull support, upload support for RMS‐V01       0.20    $140.00    $28.00
 2/26/2019   McCane, Cole    Reviewed uploaded control documentation for DS‐IR03                       0.20    $140.00    $28.00
 2/26/2019   McCane, Cole    Completed external audit control question responses for RMS‐S14           0.40    $140.00    $56.00
 2/26/2019   McCane, Cole    Completed external audit control question responses for RMS‐S14           0.60    $140.00    $84.00
 2/26/2019   McCane, Cole    Completed external audit control question responses for RMS‐S15           0.80    $140.00   $112.00
 2/26/2019   Patel, Jay      Completed control testing, pull support, upload support for DO‐V08        0.80    $120.00    $96.00
 2/26/2019   Patel, Jay      Completed control testing, pull support, upload support for DS‐S06        0.50    $120.00    $60.00
 2/26/2019   Patel, Jay      Completed control testing, pull support, upload support for DS‐FFE04      0.90    $120.00   $108.00
 2/26/2019   Patel, Jay      Completed control testing, pull support, upload support for RMS‐V01a      0.80    $120.00    $96.00
 2/26/2019   Patel, Jay      Completed control testing, pull support, upload support for WIMC‐REO01    1.70    $120.00   $204.00
 2/26/2019   Powell, Katie   Performed secondary control review; addressed validating comments
                                                                                                       4.80    $275.00   $1,320.00
                             admin
 2/26/2019   Rupnaraine,
                             Performed control owner follow‐up request support for RMS‐V04             0.20    $120.00    $24.00
             Pamella
 2/26/2019   Rupnaraine,     Looked through prior year documentation and testing support for WIMC‐
                                                                                                       1.30    $120.00   $156.00
             Pamella         REO04
 2/26/2019   Rupnaraine,
                             Completed control testing, pull support, upload support for RMS‐DS08c     0.10    $120.00    $12.00
             Pamella
19-10412-jlg        Doc 1611         Filed 11/14/19 Entered 11/14/19 18:42:34                              Main Document
                                                  Pg 42 of 57


   Date           Name                                        Description                                Hours    Rate      Fees
 2/26/2019   Rupnaraine,
                               Drafted clear control review comments for WIMC‐T14                        1.70    $120.00   $204.00
             Pamella
 2/26/2019   Rupnaraine,
                               Completed control testing, pull support, upload support for DS‐SPA07.2    0.30    $120.00   $36.00
             Pamella
 2/26/2019   Rupnaraine,
                               Performed control owner follow‐up request support for RMS‐S12             0.50    $120.00   $60.00
             Pamella
 2/26/2019   Rupnaraine,
                               Completed control testing, pull support, upload support for DS‐SPA07.2    1.00    $120.00   $120.00
             Pamella
 2/26/2019   Rupnaraine,
                               Completed control testing, pull support, upload support for WIMC‐REO04    2.90    $120.00   $348.00
             Pamella
 2/26/2019   Rupnaraine,
                               Drafted clear control review comments for DS‐IR03.1                       0.40    $120.00   $48.00
             Pamella
 2/26/2019   Warholak, Stacy   Performed control status reporting and archer reconciliation admin        2.00    $200.00   $400.00
 2/26/2019   Wooldridge,
                               Completed control testing, pull support, upload support for WIMC‐REO01    0.90    $120.00   $108.00
             Holly
 2/26/2019   Wooldridge,
                               Completed control testing, pull support, upload support for WIMC‐REO02    0.20    $120.00   $24.00
             Holly
 2/26/2019   Wooldridge,
                               Completed control testing, pull support, upload support for WIMC‐REO05    3.10    $120.00   $372.00
             Holly
 2/26/2019   Wooldridge,
                               Completed control testing, pull support, upload support for WIMC‐REO07    1.70    $120.00   $204.00
             Holly
 2/26/2019   Wooldridge,
                               Completed control testing, pull support, upload support for WIMC‐REO04    1.00    $120.00   $120.00
             Holly
 2/26/2019   Wooldridge,
                               Completed control testing, pull support, upload support for DS‐SPA07.2    0.10    $120.00   $12.00
             Holly
 2/26/2019   Wooldridge,
                               Completed control update; time reporting admin                            0.30    $120.00   $36.00
             Holly
 2/26/2019   Wooldridge,
                               Performed control owner follow‐up request support for WIMC‐V02            0.10    $120.00   $12.00
             Holly
 2/26/2019   Wooldridge,
                               Performed control owner follow‐up request support for DS‐SPA09.1          0.10    $120.00   $12.00
             Holly
 2/27/2019   Gallagher, Kyle   Completed control testing, pull support, upload support for DS‐LM04       0.20    $120.00   $24.00
 2/27/2019   Gallagher, Kyle   Complete population testing, finalize workpapers for DO‐LO25              0.50    $120.00   $60.00
 2/27/2019   Marion, Shawn     Performed primary control review; addressed validating comments for DS‐
                                                                                                         1.00    $200.00   $200.00
                               IR03.1
 2/27/2019   Marion, Shawn     Performed primary control review; addressed validating comments for DS‐
                                                                                                         0.50    $200.00   $100.00
                               MSR01
 2/27/2019   Marion, Shawn     Performed primary control review; addressed validating comments for DS‐
                                                                                                         0.50    $200.00   $100.00
                               MSR03
 2/27/2019   Marion, Shawn     Performed primary control review; addressed validating comments for DS‐
                                                                                                         0.50    $200.00   $100.00
                               S06
 2/27/2019   Marion, Shawn     Performed primary control review; addressed validating comments for
                                                                                                         1.00    $200.00   $200.00
                               RMS‐ALW01
 2/27/2019   Marion, Shawn     Performed primary control review; addressed validating comments for
                                                                                                         0.50    $200.00   $100.00
                               RMS‐ALW02
 2/27/2019   Marion, Shawn     Performed primary control review; addressed validating comments for
                                                                                                         1.00    $200.00   $200.00
                               RMS‐ALW03
 2/27/2019   Marion, Shawn     Performed primary control review; addressed validating comments for
                                                                                                         1.00    $200.00   $200.00
                               RMS‐S12
 2/27/2019   Marion, Shawn     Performed primary control review; addressed validating comments for
                                                                                                         0.20    $200.00   $40.00
                               WIMC‐FA07
 2/27/2019   Marion, Shawn     Performed primary control review; addressed validating comments for
                                                                                                         1.00    $200.00   $200.00
                               WIMC‐FR03
 2/27/2019   Marion, Shawn     Performed primary control review; addressed validating comments for
                                                                                                         0.20    $200.00   $40.00
                               WIMC‐REO03
 2/27/2019   Marion, Shawn     Performed primary control review; addressed validating comments for
                                                                                                         0.60    $200.00   $120.00
                               WIMC‐REO07
 2/27/2019   Marion, Shawn     Performed primary control review; addressed validating comments for
                                                                                                         1.50    $200.00   $300.00
                               WIMC‐T14
 2/27/2019   McCane, Cole      Complete population testing RMS‐REO25                                     0.50    $140.00   $70.00
19-10412-jlg         Doc 1611        Filed 11/14/19 Entered 11/14/19 18:42:34                              Main Document
                                                  Pg 43 of 57


   Date           Name                                        Description                                Hours    Rate      Fees
 2/27/2019   McCane, Cole      Drafted clear control review comments for RMS‐REO25                       0.20    $140.00   $28.00
 2/27/2019   McCane, Cole      Completed control testing, pull support, upload support for RMS‐DS04c     0.80    $140.00   $112.00
 2/27/2019   McCane, Cole      Updated control inquiry comments and control trackerRMS‐IR07              0.20    $140.00   $28.00
 2/27/2019   McCane, Cole      Performed control inquiry follow‐up and documentation for RMS‐DS08a       0.10    $140.00   $14.00
 2/27/2019   McCane, Cole      Drafted clear control review comments for WIMC‐E17                        0.10    $140.00   $14.00
 2/27/2019   McCane, Cole      Completed control testing, pull support, upload support for RMS‐SPA07.2   0.10    $140.00   $14.00
 2/27/2019   McCane, Cole      Completed control testing, pull support, upload support for DO‐V15        0.10    $140.00   $14.00
 2/27/2019   McCane, Cole      Drafted clear control review comments for RMS‐S12                         0.20    $140.00   $28.00
 2/27/2019   McCane, Cole      Completed control testing, pull support, upload support for RMS‐S14       0.20    $140.00   $28.00
 2/27/2019   Patel, Jay        Completed control testing, pull support, upload support for RMS‐IR03      3.80    $120.00   $456.00
 2/27/2019   Patel, Jay        Completed control update; time reporting admin                            0.50    $120.00   $60.00
 2/27/2019   Patel, Jay        Performed control owner follow‐up request support for RMS‐REO25           0.10    $120.00   $12.00
 2/27/2019   Rupnaraine,
                               Completed control testing, pull support, upload support for DS‐SPA07.2    1.20    $120.00   $144.00
             Pamella
 2/27/2019   Rupnaraine,
                               Drafted clear control review comments for DS-IR03.1                       0.10    $120.00   $12.00
             Pamella
 2/27/2019   Rupnaraine,
                               Completed control testing, pull support, upload support for WIMC-REO04    1.00    $120.00   $120.00
             Pamella
 2/27/2019   Rupnaraine,
                               Completed control testing, pull support, upload support for DO-V15        0.30    $120.00   $36.00
             Pamella
 2/27/2019   Rupnaraine,
                               Drafted clear control review comments for DS-MSR07                        0.50    $120.00   $60.00
             Pamella
 2/27/2019   Rupnaraine,
                               Completed control testing, pull support, upload support for DS-MSR07      0.10    $120.00   $12.00
             Pamella
 2/27/2019   Warholak, Stacy   Uploaded testing support; signed off in ArcherDO‐V01                      0.10    $200.00   $20.00
 2/27/2019   Warholak, Stacy   Uploaded testing support; signed off in ArcherDO‐V13                      0.10    $200.00   $20.00
 2/27/2019   Warholak, Stacy   Uploaded testing support; signed off in ArcherDS‐IR12a                    0.10    $200.00   $20.00
 2/27/2019   Warholak, Stacy   Uploaded testing support; signed off in ArcherDS‐SPA12                    0.10    $200.00   $20.00
 2/27/2019   Warholak, Stacy   Uploaded testing support; signed off in ArcherWIMC‐E13                    0.10    $200.00   $20.00
 2/27/2019   Warholak, Stacy   Uploaded testing support; signed off in ArcherWIMC‐V01                    0.10    $200.00   $20.00
 2/27/2019   Warholak, Stacy   Uploaded testing support; signed off in ArcherDS‐V09                      0.10    $200.00   $20.00
 2/27/2019   Warholak, Stacy   Uploaded testing support; signed off in ArcherDS‐MSR07                    0.10    $200.00   $20.00
 2/27/2019   Warholak, Stacy   Performed secondary control review; addressed validating comments for
                                                                                                         0.50    $200.00   $100.00
                               WIMC‐ELC03
 2/27/2019   Warholak, Stacy   Performed secondary control review; addressed validating comments for
                                                                                                         0.50    $200.00   $100.00
                               DS‐SPA03.2
 2/27/2019   Warholak, Stacy   Performed secondary control review; addressed validating comments for
                                                                                                         0.50    $200.00   $100.00
                               DO‐V12
 2/27/2019   Warholak, Stacy   Uploaded testing support; signed off in ArcherDS‐V10                      0.10    $200.00   $20.00
 2/27/2019   Wooldridge,
                               Performed control status reporting and archer reconciliation admin        0.90    $120.00   $108.00
             Holly
 2/27/2019   Wooldridge,
                               Completed control testing, pull support, upload support for DS‐IR03       2.50    $120.00   $300.00
             Holly
 2/27/2019   Wooldridge,
                               Drafted clear control review comments for RMS‐ALW01                       0.60    $120.00   $72.00
             Holly
 2/27/2019   Wooldridge,
                               Drafted clear control review comments for DS‐MSR03                        0.40    $120.00   $48.00
             Holly
 2/27/2019   Wooldridge,
                               Completed control testing, pull support, upload support for WIMC‐REO04    0.20    $120.00   $24.00
             Holly
19-10412-jlg        Doc 1611         Filed 11/14/19 Entered 11/14/19 18:42:34                              Main Document
                                                  Pg 44 of 57


   Date           Name                                        Description                                Hours    Rate      Fees
 2/27/2019   Wooldridge,
                               Completed control testing, pull support, upload support for WIMC‐REO02    0.10    $120.00   $12.00
             Holly
 2/27/2019   Wooldridge,
                               Completed control testing, pull support, upload support for DS‐AFC22      0.10    $120.00   $12.00
             Holly
 2/27/2019   Wooldridge,
                               Completed control testing, pull support, upload support for DS‐IR07       0.10    $120.00   $12.00
             Holly
 2/27/2019   Wooldridge,
                               Completed control testing, pull support, upload support for DS‐LM04       0.10    $120.00   $12.00
             Holly
 2/27/2019   Wooldridge,
                               Completed control testing, pull support, upload support for DS‐LM07       0.10    $120.00   $12.00
             Holly
 2/27/2019   Wooldridge,
                               Completed control testing, pull support, upload support for DS‐MSR07      0.10    $120.00   $12.00
             Holly
 2/27/2019   Wooldridge,
                               Completed control testing, pull support, upload support for WIMC‐ELC11    0.20    $120.00   $24.00
             Holly
 2/27/2019   Wooldridge,
                               Completed control testing, pull support, upload support for DS‐SPA09.1    0.10    $120.00   $12.00
             Holly
 2/27/2019   Wooldridge,
                               Completed control testing, pull support, upload support for WIMC‐REO05    0.20    $120.00   $24.00
             Holly
 2/27/2019   Wooldridge,
                               Completed control testing, pull support, upload support for DO‐V08        0.10    $120.00   $12.00
             Holly
 2/27/2019   Wooldridge,
                               Completed control testing, pull support, upload support for DS‐SPA11      0.10    $120.00   $12.00
             Holly
 2/27/2019   Wooldridge,
                               Completed control testing, pull support, upload support for DO‐LO25       0.10    $120.00   $12.00
             Holly
 2/27/2019   Wooldridge,
                               Drafted clear control review comments for RMS‐ALW02                       0.40    $120.00   $48.00
             Holly
 2/27/2019   Wooldridge,
                               Drafted clear control review comments for RMS‐ALW03                       0.10    $120.00   $12.00
             Holly
 2/27/2019   Wooldridge,
                               Completed control testing, pull support, upload support for DS‐SPA07.2    0.10    $120.00   $12.00
             Holly
 2/27/2019   Wooldridge,
                               Completed control testing, pull support, upload support for RMS‐V01a      0.10    $120.00   $12.00
             Holly
 2/27/2019   Wooldridge,
                               Completed control testing, pull support, upload support for DS‐FFE06      0.60    $120.00   $72.00
             Holly
 2/28/2019   Gallagher, Kyle   Completed control testing, pull support, upload support for RMS‐IR03      0.50    $120.00   $60.00
 2/28/2019   Marion, Shawn     Performed primary control review; addressed validating comments for DS‐
                                                                                                         1.00    $200.00   $200.00
                               SPA07.3
 2/28/2019   Marion, Shawn     Performed primary control review; addressed validating comments for DS‐
                                                                                                         0.50    $200.00   $100.00
                               MSR07
 2/28/2019   Marion, Shawn     Performed primary control review; addressed validating comments for DS‐
                                                                                                         0.20    $200.00   $40.00
                               MSR11
 2/28/2019   Marion, Shawn     Performed primary control review; addressed validating comments for
                                                                                                         1.50    $200.00   $300.00
                               RMS‐T08
 2/28/2019   Marion, Shawn     Performed primary control review; addressed validating comments for DS‐
                                                                                                         2.00    $200.00   $400.00
                               SPA07.2
 2/28/2019   McCane, Cole      Completed control testing, pull support, upload support for RMS‐DS04c     2.80    $140.00   $392.00
 2/28/2019   McCane, Cole      Completed control testing, pull support, upload support for RMS‐V01a      0.10    $140.00   $14.00
 2/28/2019   McCane, Cole      Completed control testing, pull support, upload support for WIMC‐TX06     0.10    $140.00   $14.00
 2/28/2019   McCane, Cole      Completed control testing, pull support, upload support for WIMC‐TX08     0.10    $140.00   $14.00
 2/28/2019   McCane, Cole      Completed control testing, pull support, upload support for RMS‐DS08b     0.10    $140.00   $14.00
 2/28/2019   McCane, Cole      Completed control testing, pull support, upload support for RMS‐DS08c     0.10    $140.00   $14.00
 2/28/2019   McCane, Cole      Completed control testing, pull support, upload support for RMS‐T08       0.20    $140.00   $28.00
 2/28/2019   McCane, Cole      Performed control owner follow‐up and testing RMS‐REO23                   0.10    $140.00   $14.00
 2/28/2019   McCane, Cole      Completed control testing, pull support, upload support for RMS‐S15       0.10    $140.00   $14.00
 2/28/2019   McCane, Cole      Drafted clear control review comments for DS‐S14.2                        0.10    $140.00   $14.00
19-10412-jlg         Doc 1611        Filed 11/14/19 Entered 11/14/19 18:42:34                             Main Document
                                                  Pg 45 of 57


   Date           Name                                        Description                               Hours    Rate      Fees
 2/28/2019   McCane, Cole      Drafted clear control review comments for WIMC‐E04                       0.10    $140.00   $14.00
 2/28/2019   McCane, Cole      Completed control testing, pull support, upload support for RMS‐REO25    0.10    $140.00   $14.00
 2/28/2019   Rupnaraine,
                               Drafted clear control review comments for RMS‐T08                        0.50    $120.00   $60.00
             Pamella
 2/28/2019   Rupnaraine,
                               Performed control owner follow‐up and testing DS‐SPA07.2                 0.50    $120.00   $60.00
             Pamella
 2/28/2019   Rupnaraine,
                               Completed control testing, pull support, upload support for DS‐SPA07.2   0.40    $120.00   $48.00
             Pamella
 2/28/2019   Warholak, Stacy   Performed control status reporting and archer reconciliation admin       1.60    $200.00   $320.00
 2/28/2019   Warholak, Stacy   Uploaded testing support; passed off testing to R&CWIMC‐TX06             0.10    $200.00   $20.00
 2/28/2019   Warholak, Stacy   Uploaded testing support; passed off testing to R&CWIMC‐TX08             0.10    $200.00   $20.00
 2/28/2019   Warholak, Stacy   Uploaded testing support; passed off testing to R&CRMS‐V01a              0.10    $200.00   $20.00
 2/28/2019   Warholak, Stacy   Drafted clear control review comments for WIMC‐E04                       0.20    $200.00   $40.00
 2/28/2019   Warholak, Stacy   Drafted clear control review comments for DO‐V15                         0.20    $200.00   $40.00
 2/28/2019   Wooldridge,
                               Completed control testing, pull support, upload support for WIMC‐REO04   0.10    $120.00   $12.00
             Holly
 2/28/2019   Wooldridge,
                               Performed control owner follow‐up and testingWIMC‐REO01                  0.30    $120.00   $36.00
             Holly
 2/28/2019   Wooldridge,
                               Completed control testing, pull support, upload support for WIMC‐TX06    0.10    $120.00   $12.00
             Holly
 2/28/2019   Wooldridge,
                               Completed control testing, pull support, upload support for WIMC‐TX08    0.10    $120.00   $12.00
             Holly
 2/28/2019   Wooldridge,
                               Drafted clear control review comments for WIMC‐FR03                      0.20    $120.00   $24.00
             Holly
 2/28/2019   Wooldridge,
                               Drafted clear control review comments for DS‐MSR01                       0.80    $120.00   $96.00
             Holly
 2/28/2019   Wooldridge,
                               Completed control testing, pull support, upload support for DS‐IR03.1    0.20    $120.00   $24.00
             Holly
 2/28/2019   Wooldridge,
                               Completed control testing, pull support, upload support for DS‐SPA07.2   0.10    $120.00   $12.00
             Holly
 2/28/2019   Wooldridge,
                               Completed control update; time reporting admin                           0.20    $120.00   $24.00
             Holly
 2/28/2019   Wooldridge,
                               Completed control testing, pull support, upload support for DS‐MSR09     0.10    $120.00   $12.00
             Holly
 2/28/2019   Wooldridge,
                               Completed control testing, pull support, upload support for DS‐SPA09.1   0.10    $120.00   $12.00
             Holly
 2/28/2019   Wooldridge,
                               Completed control testing, pull support, upload support for RMS‐S12      0.10    $120.00   $12.00
             Holly
 2/28/2019   Wooldridge,
                               Completed control testing, pull support, upload support for WIMC‐T14     0.10    $120.00   $12.00
             Holly
 2/28/2019   Wooldridge,
                               Completed control testing, pull support, upload support for DO‐V08       0.10    $120.00   $12.00
             Holly
 2/28/2019   Wooldridge,
                               Completed control testing, pull support, upload support for DS‐SPA11     0.10    $120.00   $12.00
             Holly
 2/28/2019   Wooldridge,
                               Completed control testing, pull support, upload support for DS‐MSR07     0.10    $120.00   $12.00
             Holly
 2/28/2019   Wooldridge,
                               Selected subsamples, tested, followed upDS‐FFE06                         1.10    $120.00   $132.00
             Holly
 2/28/2019   Wooldridge,
                               Completed control testing, pull support, upload support for DS‐IR03      1.50    $120.00   $180.00
             Holly
 2/28/2019   Patel, Jay        Performed control owner follow‐up request support for DS‐FFE04           0.10    $120.00   $12.00
 2/28/2019   Patel, Jay        Completed control testing, pull support, upload support for RMS‐IR03     2.30    $120.00   $276.00
 2/28/2019   Patel, Jay        Completed control testing, pull support, upload support for RMS‐REO25    0.70    $120.00   $84.00
 2/28/2019   Patel, Jay        Completed control testing, pull support, upload support for WIMC‐REO01   0.20    $120.00   $24.00
19-10412-jlg        Doc 1611      Filed 11/14/19 Entered 11/14/19 18:42:34                              Main Document
                                               Pg 46 of 57


   Date          Name                                      Description                                Hours    Rate      Fees
 3/1/2019   Marion, Shawn   Performed primary control review; addressed validating comments for
                                                                                                      0.40    $200.00   $80.00
                            RMS‐T08
 3/1/2019   Marion, Shawn   Completed control testing, pull support, upload support for RMS‐S12       0.20    $200.00   $40.00
 3/1/2019   Marion, Shawn   Completed external audit control question responses for RMS‐S14           0.10    $200.00   $20.00
 3/1/2019   Marion, Shawn   Completed external audit control question responses for RMS‐S15           0.10    $200.00   $20.00
 3/1/2019   Marion, Shawn   Discussion with tester to validate comments were drafted cleared WIMC‐
                                                                                                      0.30    $200.00   $60.00
                            FR03
 3/1/2019   Marion, Shawn   Discussion with tester to validate comments were drafted cleared DS‐
                                                                                                      0.20    $200.00   $40.00
                            MSR01
 3/1/2019   Marion, Shawn   Discussion with tester to validate comments were drafted cleared DS‐
                                                                                                      0.20    $200.00   $40.00
                            SPA07.2
 3/1/2019   Marion, Shawn   Performed primary control review; addressed validating comments for
                                                                                                      0.70    $200.00   $140.00
                            RMS‐DS04c
 3/1/2019   Marion, Shawn   Performed primary control review; addressed validating comments for DS‐
                                                                                                      0.80    $200.00   $160.00
                            IR07
 3/1/2019   Marion, Shawn   Performed primary control review; addressed validating comments for DO‐
                                                                                                      0.60    $200.00   $120.00
                            LO25
 3/1/2019   Marion, Shawn   Performed primary control review; addressed validating comments for
                                                                                                      0.70    $200.00   $140.00
                            RMS‐IR03
 3/1/2019   Marion, Shawn   Performed primary control review; addressed validating comments for DS‐
                                                                                                      0.70    $200.00   $140.00
                            IR03
 3/1/2019   McCane, Cole    Completed external audit control question responses for RMS‐S15           0.60    $140.00   $84.00
 3/1/2019   McCane, Cole    Review year‐end completed control testingRMS‐REO25                        0.50    $140.00   $70.00
 3/1/2019   McCane, Cole    Completed control discussion, tracker update & archer update RMS‐DS08a    0.20    $140.00   $28.00
 3/1/2019   McCane, Cole    Completed control discussion, tracker update & archer update RMS‐DS08e    0.20    $140.00   $28.00
 3/1/2019   McCane, Cole    Completed control discussion, tracker update & archer update RMS‐DS37     0.10    $140.00   $14.00
 3/1/2019   McCane, Cole    Drafted clear control review comments for DS‐IR02.1                       0.90    $140.00   $126.00
 3/1/2019   McCane, Cole    Complete population testing RMS‐T08                                       0.70    $140.00   $98.00
 3/1/2019   McCane, Cole    Drafted clear control review comments for RMS‐DS04c                       1.30    $140.00   $182.00
 3/1/2019   Patel, Jay      Completed control testing, pull support, upload support for RMS‐REO25     0.60    $120.00   $72.00
 3/1/2019   Patel, Jay      Completed control testing, pull support, upload support for WIMC‐ELC17    0.10    $120.00   $12.00
 3/1/2019   Rupnaraine,
                            Performed control owner follow‐up request support for DO‐V15              0.30    $120.00   $36.00
            Pamella
 3/1/2019   Rupnaraine,
                            Drafted Clear control review comments for DS‐SPA07.2                      0.40    $120.00   $48.00
            Pamella
 3/1/2019   Wooldridge,
                            Drafted clear control review comments for DS‐SPA03.1                      0.20    $120.00   $24.00
            Holly
 3/1/2019   Wooldridge,
                            Drafted clear control review comments for DS‐SPA03.3                      0.10    $120.00   $12.00
            Holly
 3/1/2019   Wooldridge,
                            Drafted clear control review comments for DS‐SPA08.1                      0.10    $120.00   $12.00
            Holly
 3/1/2019   Wooldridge,
                            Drafted clear control review comments for RMS‐ADV01                       0.10    $120.00   $12.00
            Holly
 3/1/2019   Wooldridge,
                            Uploaded control support and updated status for WIMC‐SC01                 0.10    $120.00   $12.00
            Holly
 3/1/2019   Wooldridge,
                            Uploaded control support and updated status for DS‐AFC22                  0.10    $120.00   $12.00
            Holly
 3/1/2019   Wooldridge,
                            Uploaded control support and updated status for DS‐V07                    0.10    $120.00   $12.00
            Holly
 3/1/2019   Wooldridge,
                            Performed control owner follow‐up request support for DS‐MSR01            0.10    $120.00   $12.00
            Holly
 3/1/2019   Wooldridge,
                            Completed control testing, pull support, upload support for DS‐IR03       0.70    $120.00   $84.00
            Holly
19-10412-jlg        Doc 1611        Filed 11/14/19 Entered 11/14/19 18:42:34                              Main Document
                                                 Pg 47 of 57


   Date           Name                                       Description                                Hours    Rate      Fees
 3/1/2019   Wooldridge,
                              Uploaded control support and updated status for WIMC‐ELC17                0.20    $120.00   $24.00
            Holly
 3/1/2019   Wooldridge,
                              Completed control update; time reporting admin                            0.20    $120.00   $24.00
            Holly
 3/1/2019   Wooldridge,
                              Drafted clear control review comments for WIMC‐FR03                       0.30    $120.00   $36.00
            Holly
 3/1/2019   Wooldridge,
                              Completed control testing, pull support, upload support for DS‐FFE06      1.30    $120.00   $156.00
            Holly
 3/1/2019   Wooldridge,
                              Uploaded control support and updated status for DS‐SPA07.2                0.10    $120.00   $12.00
            Holly
 3/4/2019   Kiser, Victoria   Drafted clear control review comments for DS‐SPA07.3                      1.00    $120.00   $120.00
 3/4/2019   Marion, Shawn     Performed primary control review; addressed validating comments for DS‐
                                                                                                        0.20    $200.00   $40.00
                              SPA07.3
 3/4/2019   Marion, Shawn     Performed primary control review; addressed validating comments for DS‐
                                                                                                        0.30    $200.00   $60.00
                              MSR11
 3/4/2019   Marion, Shawn     Completed control testing and upload to ArcherRMS‐T08                     0.20    $200.00   $40.00
 3/4/2019   Marion, Shawn     Completed control testing and upload to ArcherDO‐ALW01                    0.10    $200.00   $20.00
 3/4/2019   Marion, Shawn     Completed control testing and upload to ArcherDO‐ALW02                    0.30    $200.00   $60.00
 3/4/2019   Marion, Shawn     Completed control testing and upload to ArcherDO‐ALW03                    0.10    $200.00   $20.00
 3/4/2019   Marion, Shawn     Completed control testing and upload to ArcherDO‐ALW04                    0.10    $200.00   $20.00
 3/4/2019   Marion, Shawn     Completed control testing and upload to ArcherDS‐LM02                     0.10    $200.00   $20.00
 3/4/2019   Marion, Shawn     Completed control testing and upload to ArcherDS‐LM04                     0.10    $200.00   $20.00
 3/4/2019   Marion, Shawn     Completed control testing and upload to ArcherDS‐LM07                     0.10    $200.00   $20.00
 3/4/2019   Marion, Shawn     Completed control testing and upload to ArcherDS‐IR03.1                   0.20    $200.00   $40.00
 3/4/2019   Marion, Shawn     Performed control status reporting and archer reconciliation admin        0.50    $200.00   $100.00
 3/4/2019   Marion, Shawn     Review secondary control review comments around population testingDO‐
                                                                                                        0.10    $200.00   $20.00
                              LO25
 3/4/2019   Marion, Shawn     Performed control status reporting and archer reconciliation admin        0.50    $200.00   $100.00
 3/4/2019   McCane, Cole      Performed control owner follow‐up request support for RMS‐REO23           1.20    $140.00   $168.00
 3/4/2019   Patel, Jay        Completed control testing, pull support, upload support for RMS‐REO25     0.20    $120.00   $24.00
 3/4/2019   Patel, Jay        Performed control owner follow‐up request support for DS‐FFE04            0.10    $120.00   $12.00
 3/4/2019   Patel, Jay        Performed control owner follow ‐up request support for WIMC‐ELC17         0.10    $120.00   $12.00
 3/4/2019   Powell, Katie     Performed control status reporting and archer reconciliation admin        3.20    $275.00   $880.00
 3/4/2019   Warholak, Stacy   Performed secondary control review; addressed validating comments for
                                                                                                        0.70    $200.00   $140.00
                              RMS‐ALW01
 3/4/2019   Warholak, Stacy   Performed secondary control review; addressed validating comments for
                                                                                                        0.70    $200.00   $140.00
                              RMS‐ALW02
 3/4/2019   Warholak, Stacy   Performed secondary control review; addressed validating comments for
                                                                                                        1.00    $200.00   $200.00
                              RMS‐ALW03
 3/4/2019   Warholak, Stacy   Performed secondary control review; addressed validating comments for
                                                                                                        0.70    $200.00   $140.00
                              WIMC‐FR03
 3/4/2019   Warholak, Stacy   Uploaded testing support; signed off in ArcherDO‐LO25                     0.20    $200.00   $40.00
 3/4/2019   Warholak, Stacy   Uploaded testing support; signed off in ArcherRMS‐DS04c                   0.20    $200.00   $40.00
 3/4/2019   Warholak, Stacy   Uploaded testing support; signed off in ArcherDS‐MSR03                    0.20    $200.00   $40.00
 3/4/2019   Warholak, Stacy   Uploaded testing support; signed off in ArcherWIMC‐E04                    0.20    $200.00   $40.00
 3/4/2019   Warholak, Stacy   Uploaded testing support; signed off in ArcherWIMC‐FA07                   0.20    $200.00   $40.00
 3/4/2019   Warholak, Stacy   Uploaded testing support; signed off in ArcherWIMC‐REO03                  0.20    $200.00   $40.00
 3/4/2019   Warholak, Stacy   Uploaded testing support; signed off in ArcherWIMC‐REO07                  0.20    $200.00   $40.00
19-10412-jlg        Doc 1611        Filed 11/14/19 Entered 11/14/19 18:42:34                              Main Document
                                                 Pg 48 of 57


   Date          Name                                        Description                                Hours    Rate      Fees
 3/4/2019   Warholak, Stacy   Uploaded testing support; signed off in ArcherWIMC‐T14                    0.20    $200.00   $40.00
 3/4/2019   Warholak, Stacy   Uploaded testing support; signed off in ArcherDS‐S06                      0.20    $200.00   $40.00
 3/4/2019   Warholak, Stacy   Uploaded testing support; signed off in ArcherRMS‐T08                     0.20    $200.00   $40.00
 3/4/2019   Warholak, Stacy   Uploaded testing support; signed off in ArcherRMS‐IR03                    0.20    $200.00   $40.00
 3/4/2019   Warholak, Stacy   Uploaded testing support; signed off in ArcherDS‐IR03                     0.20    $200.00   $40.00
 3/4/2019   Warholak, Stacy   Uploaded testing support; signed off in ArcherDS‐IR07                     0.20    $200.00   $40.00
 3/4/2019   Warholak, Stacy   Performed control status reporting and archer reconciliation admin        1.80    $200.00   $360.00
 3/4/2019   Wooldridge,
                              Uploaded control support and updated status for DS‐MSR03 & WIMC‐E04       0.10    $120.00   $12.00
            Holly
 3/4/2019   Wooldridge,
                              Uploaded control support and updated status for WIMC‐E04                    ‐     $120.00      ‐
            Holly
 3/4/2019   Wooldridge,       Uploaded control support and updated status for WIMC‐FA07 & WIMC‐
                                                                                                        0.10    $120.00   $12.00
            Holly             REO01
 3/4/2019   Wooldridge,
                              Uploaded control support and updated status for WIMC‐REO03                  ‐     $120.00      ‐
            Holly
 3/4/2019   Wooldridge,       Uploaded control support and updated status for WIMC‐REO07 & WIMC‐
                                                                                                        0.10    $120.00   $12.00
            Holly             T14
 3/4/2019   Wooldridge,
                              Uploaded control support and updated status for WIMC‐T14                    ‐     $120.00      ‐
            Holly
 3/4/2019   Wooldridge,
                              Drafted clear control review comments for DS‐S06                          0.10    $120.00   $12.00
            Holly
 3/4/2019   Wooldridge,
                              Performed Control Status Reporting and Archer Reconciliation Admin        0.60    $120.00   $72.00
            Holly
 3/4/2019   Wooldridge,
                              Uploaded control support and updated status for RMS‐DS04c                 0.10    $120.00   $12.00
            Holly
 3/4/2019   Wooldridge,
                              Uploaded control support and updated status for RMS‐T08                   0.10    $120.00   $12.00
            Holly
 3/4/2019   Wooldridge,
                              Uploaded control support and updated status for DS‐IR03                   0.10    $120.00   $12.00
            Holly
 3/4/2019   Wooldridge,
                              Uploaded control support and updated status for DS‐IR07                   0.10    $120.00   $12.00
            Holly
 3/4/2019   Wooldridge,
                              Uploaded control support and updated status for RMS‐IR03                  0.10    $120.00   $12.00
            Holly
 3/4/2019   Wooldridge,
                              Uploaded control support and updated status for DO‐V15                    0.10    $120.00   $12.00
            Holly
 3/4/2019   Wooldridge,
                              Performed control owner follow‐up request support for DS‐FFE06            0.10    $120.00   $12.00
            Holly
 3/4/2019   Wooldridge,
                              Drafted clear control review comments for RMS‐ALW03                       0.40    $120.00   $48.00
            Holly
 3/5/2019   Patel, Jay        Completed control testing, pull support, upload support for DS‐FFE04      2.10    $120.00   $252.00
 3/5/2019   Marion, Shawn     Performed primary control review; addressed validating comments for DS‐
                                                                                                        1.00    $200.00   $200.00
                              SPA07.3
 3/5/2019   Marion, Shawn     Completed control testing and upload to ArcherRMS‐DS04c                   0.10    $200.00   $20.00
 3/5/2019   Marion, Shawn     Completed control testing and upload to ArcherDS‐MSR11                    0.10    $200.00   $20.00
 3/5/2019   Marion, Shawn     Completing primary control review and discussions to follow‐up with
                                                                                                        0.70    $200.00   $140.00
                              control owner RMS‐REO25
 3/5/2019   Marion, Shawn     Performed secondary control review; addressed validating comments for
                                                                                                        0.30    $200.00   $60.00
                              DS‐MSR01
 3/5/2019   McCane, Cole      Performed control owner follow‐up request support for RMS‐REO25           0.30    $140.00   $42.00
 3/5/2019   Patel, Jay        Drafted clear control review comments for RMS‐REO25                       0.80    $120.00   $96.00
 3/5/2019   Patel, Jay        Completed control testing, pull support, upload support for WIMC‐ELC17    0.40    $120.00   $48.00
 3/5/2019   Warholak, Stacy   Uploaded testing support; signed off in ArcherDO‐LO25                     0.20    $200.00   $40.00
 3/5/2019   Warholak, Stacy   Uploaded testing support; signed off in ArcherRMS‐DS04c                   0.30    $200.00   $60.00
19-10412-jlg         Doc 1611        Filed 11/14/19 Entered 11/14/19 18:42:34                              Main Document
                                                  Pg 49 of 57


   Date            Name                                       Description                                Hours    Rate      Fees
 3/5/2019    Wooldridge,
                               Completed control update; time reporting admin                            0.20    $120.00   $24.00
             Holly
 3/5/2019    Wooldridge,
                               Completed control testing, pull support, upload support for DS‐FFE04      0.30    $120.00   $36.00
             Holly
 3/5/2019    Wooldridge,
                               Drafted clear control review comments for DS‐MSR01                        0.50    $120.00   $60.00
             Holly
 3/5/2019    Wooldridge,
                               Completed control testing, pull support, upload support for DS‐FFE06      0.90    $120.00   $108.00
             Holly
 3/6/2019    Marion, Shawn     Performed secondary control review; addressed validating comments for
                                                                                                         0.20    $200.00   $40.00
                               DS‐SPA07.3
 3/6/2019    Marion, Shawn     Performed primary control review; addressed validating comments for
                                                                                                         1.00    $200.00   $200.00
                               WIMC‐ELC17
 3/6/2019    Marion, Shawn     Performed control status reporting and archer reconciliation admin        0.50    $200.00   $100.00
 3/6/2019    Marion, Shawn     Drafted clear control review comments for DS‐MSR01                        0.10    $200.00   $20.00
 3/6/2019    Marion, Shawn     Performed control owner follow‐up request support for DS‐FFE04            0.20    $200.00   $40.00
 3/6/2019    Marion, Shawn     Completed control testing, pull support, upload support for DS‐FFE06      0.10    $200.00   $20.00
 3/6/2019    Patel, Jay        Completed control testing, pull support, upload support for DS‐FFE04      1.10    $120.00   $132.00
 3/6/2019    Patel, Jay        Drafted clear control review comments for WIMC‐ELC17                      0.20    $120.00   $24.00
 3/6/2019    Patel, Jay        Completed control update; time reporting admin                            0.20    $120.00   $24.00
 3/6/2019    Warholak, Stacy   Uploaded testing support; signed off in ArcherDS‐MSR11                    0.20    $200.00   $40.00
 3/6/2019    Warholak, Stacy   Performed control status reporting and archer reconciliation admin        0.30    $200.00   $60.00
 3/6/2019    Wooldridge,
                               Completed control testing, pull support, upload support for WIMC‐ELC17    0.30    $120.00   $36.00
             Holly
 3/6/2019    Wooldridge,
                               Completed Performed control owner follow‐up                               0.10    $120.00   $12.00
             Holly
 3/6/2019    Wooldridge,
                               Completed control testing, pull support, upload support for DS‐FFE06      0.10    $120.00   $12.00
             Holly
 3/7/2019    Kiser, Victoria   Drafted clear control review comments for DS‐FFE06                        0.10    $120.00   $12.00
 3/7/2019    Marion, Shawn     Completed control testing and upload to ArcherDS‐SPA07.3                  0.10    $200.00   $20.00
 3/7/2019    Marion, Shawn     Performed primary control review; addressed validating comments for DS‐
                                                                                                         0.50    $200.00   $100.00
                               FFE04
 3/7/2019    Marion, Shawn     Performed primary control review; addressed validating comments for DS‐
                                                                                                         1.00    $200.00   $200.00
                               FFE06
 3/7/2019    Patel, Jay        Drafted clear control review comments for DS‐FFE04                        2.90    $120.00   $348.00
 3/7/2019    Wooldridge,
                               Drafted clear control review comments for DS‐SPA07.3                      0.20    $120.00   $24.00
             Holly
 3/7/2019    Wooldridge,
                               Completed control testing, pull support, upload support for DS‐FFE06      0.50    $120.00   $60.00
             Holly
 3/7/2019    Wooldridge,
                               Completed control update; time reporting admin                            0.20    $120.00   $24.00
             Holly
 3/7/2019    Wooldridge,
                               Completed control testing, pull support, upload support for DS‐FFE04      0.10    $120.00   $12.00
             Holly
 3/8/2019    Kiser, Victoria   Drafted clear control review comments for DS‐FFE07                        0.20    $120.00   $24.00
 3/8/2019    Marion, Shawn     Performed primary control review; addressed validating comments for
                                                                                                         0.20    $200.00   $40.00
                               RMS‐REO23
 3/8/2019    McCane, Cole      Drafted clear control review comments for RMS‐REO23                       1.00    $140.00   $140.00
 3/8/2019    Wooldridge,
                               Completed control testing, pull support, upload support for DS‐FFE06      0.30    $120.00   $36.00
             Holly
 3/11/2019   Marion, Shawn     Performed primary control review; addressed validating comments for
                                                                                                         1.00    $200.00   $200.00
                               WIMC‐ELC17
 3/11/2019   Marion, Shawn     Performed control owner follow‐up and testingRMS‐REO25                    0.20    $200.00   $40.00
 3/11/2019   Marion, Shawn     Performed primary control review; addressed validating comments for DS‐
                                                                                                         0.20    $200.00   $40.00
                               FFE06
19-10412-jlg         Doc 1611        Filed 11/14/19 Entered 11/14/19 18:42:34                              Main Document
                                                  Pg 50 of 57


   Date           Name                                        Description                                Hours     Rate       Fees
 3/11/2019   Patel, Jay        Completed control testing, pull support, upload support for WIMC‐ELC17     0.40    $120.00    $48.00
 3/11/2019   Patel, Jay        Completed control testing, pull support, upload support for DS‐FFE04       1.00    $120.00    $120.00
 3/11/2019   Powell, Katie     Performed control status reporting and archer reconciliation admin         1.90    $275.00    $522.50
 3/11/2019   Wooldridge,
                               Completed control testing, pull support, upload support for DS‐FFE06       0.10    $120.00    $12.00
             Holly
 3/11/2019   Wooldridge,
                               Drafted clear control review comments for WIMC‐ELC17                       0.10    $120.00    $12.00
             Holly
 3/12/2019   McCane, Cole      Completed control testing, pull support, upload support for DS‐IR02.1      1.00    $140.00    $140.00
 3/12/2019   Marion, Shawn     Performed primary control review; addressed validating comments for DS‐
                                                                                                          1.00    $200.00    $200.00
                               FFE04
 3/12/2019   Marion, Shawn     Performed primary control review; addressed validating comments for DS‐
                                                                                                          1.00    $200.00    $200.00
                               IR02.1
 3/12/2019   Wooldridge,
                               Drafted clear control review comments for DS‐FFE06                         0.20    $120.00    $24.00
             Holly
 3/13/2019   Marion, Shawn     Performed primary control review; addressed validating comments for DS‐
                                                                                                          0.30    $200.00    $60.00
                               FFE06
 3/13/2019   Marion, Shawn     Performed primary control review; addressed validating comments for DS‐
                                                                                                          0.30    $200.00    $60.00
                               FFE04
 3/13/2019   Marion, Shawn     Performed primary control review; addressed validating comments for DS‐
                                                                                                          0.20    $200.00    $40.00
                               IR02.1
 3/13/2019   Marion, Shawn     Performed primary control review; addressed validating comments for
                                                                                                          0.20    $200.00    $40.00
                               WIMC‐ELC17
 3/13/2019   Marion, Shawn     Performed primary control review; addressed validating comments for
                                                                                                          0.20    $200.00    $40.00
                               RMS‐REO25
 3/13/2019   McCane, Cole      Completed control testing and upload to ArcherRMS‐REO25                    0.80    $140.00    $112.00
 3/13/2019   McCane, Cole      Completed control testing and upload to ArcherDS‐IR02.1                    0.20    $140.00    $28.00
 3/13/2019   Wooldridge,
                               Completed control testing, pull support, upload support for DS‐FFE06       0.20    $120.00    $24.00
             Holly
 3/13/2019   Wooldridge,
                               Completed control testing, pull support, upload support for WIMC‐ELC17     0.10    $120.00    $12.00
             Holly
 3/14/2019   Marion, Shawn     Completed control testing and upload to ArcherRMS‐REO25                    0.20    $200.00    $40.00
 3/14/2019   Marion, Shawn     Completed control testing and upload to ArcherDS‐FFE06                     0.20    $200.00    $40.00
 3/14/2019   Marion, Shawn     Completed control testing and upload to ArcherDS‐FFE04                     0.20    $200.00    $40.00
 3/14/2019   Warholak, Stacy   Performed secondary control review; addressed validating comments for
                                                                                                          0.70    $200.00    $140.00
                               DS‐FFE04
 3/14/2019   Warholak, Stacy   Performed secondary control review; addressed validating comments for
                                                                                                          0.80    $200.00    $160.00
                               DS‐FFE06
 3/14/2019   Warholak, Stacy   Performed secondary control review; addressed validating comments for
                                                                                                          0.50    $200.00    $100.00
                               RMS‐REO25


 Total:                                                                                                  510.90             $75,653.00
    19-10412-jlg            Doc 1611       Filed 11/14/19 Entered 11/14/19 18:42:34                     Main Document
                                                        Pg 51
                                               C2-Bankruptcy   of 57
                                                             Project
    Date             Name                                     Description                       Hours    Rate    Amount
2019‐02‐11   Thomas, William R   Collected activity/time data for fee application preparation    6.3    $350    $2,205.00
2019‐02‐12   Thomas, William R   Collected activity/time data for fee application preparation    6.7    $350    $2,345.00
2019‐02‐13   Thomas, William R   Collected activity/time data for fee application preparation    5.2    $350    $1,820.00
2019‐02‐14   Thomas, William R   Reviewed activity/time data for fee application preparation     4.4    $350    $1,540.00
2019‐02‐18   Thomas, William R   Collected activity/time data for fee application preparation    0.7    $350     $245.00
2019‐02‐22   Thomas, William R   Reviewed activity/time data for fee application preparation     1.2    $350     $420.00
2019‐02‐26   Thomas, William R   Reviewed activity/time data for fee application preparation     0.8    $350     $280.00
2019‐03‐12   Thomas, William R   Reviewed activity/time data for fee application preparation     1.7    $350     $595.00
2019‐03‐14   Thomas, William R   Reviewed activity/time data for fee application preparation     1.6    $350     $560.00
2019‐03‐19   Thomas, William R   Reviewed activity/time data for fee application preparation     1.3    $350     $455.00
2019‐03‐20   Thomas, William R   Reviewed activity/time data for fee application preparation     0.4    $350     $140.00


Total:                                                                                          30.30           $10,605.00
19-10412-jlg   Doc 1611   Filed 11/14/19 Entered 11/14/19 18:42:34   Main Document
                                       Pg 52 of 57




                                     Exhibit D
    19-10412-jlg       Doc 1611     Filed 11/14/19 Entered 11/14/19 18:42:34          Main Document
                                                 Pg 53 of 57

     Date             Name                                    Description         Hours     Rate         Fees
  1/14/2019   Thomas, William R   Meeting re bankruptcy activity/time reporting    2.10   $ 350.00   $     735.00
  1/15/2019   Thomas, William R   Meeting re bankruptcy activity/time reporting    2.50   $ 350.00   $     875.00
  1/16/2019   Thomas, William R   Meeting re bankruptcy activity/time reporting    1.90   $ 350.00   $     665.00
  1/17/2019   Thomas, William R   Meeting re bankruptcy activity/time reporting    2.20   $ 350.00   $     770.00
  1/18/2019   Thomas, William R   Meeting re bankruptcy activity/time reporting    1.80   $ 350.00   $     630.00
  1/22/2019   Thomas, William R   Meeting re bankruptcy activity/time reporting    3.00   $ 350.00   $   1,050.00
  1/23/2019   Thomas, William R   Meeting re bankruptcy activity/time reporting    3.00   $ 350.00   $   1,050.00
  1/24/2019   Thomas, William R   Meeting re bankruptcy activity/time reporting    3.70   $ 350.00   $   1,295.00
  1/28/2019   Thomas, William R   Prepare report on review of conflicts data       2.50   $ 350.00   $     875.00
  1/29/2019   Thomas, William R   Prepare report on review of conflicts data       2.30   $ 350.00   $     805.00
   2/4/2019   Thomas, William R   Prepare report on review of conflicts data       0.80   $ 350.00   $     280.00
   2/5/2019   Thomas, William R   Review conflicts of interest data                2.30   $ 350.00   $     805.00
   2/5/2019   Gagne, David        Review conflicts of interest data                4.30   $ 200.00   $     860.00
   2/6/2019   Thomas, William R   Review conflicts of interest data                3.10   $ 350.00   $   1,085.00
   2/7/2019   Thomas, William R   Review conflicts of interest data                4.10   $ 350.00   $   1,435.00
   2/7/2019   Gagne, David        Review conflicts of interest data                3.10   $ 200.00   $     620.00
   2/8/2019   Thomas, William R   Review conflicts of interest data                1.60   $ 350.00   $     560.00
   2/8/2019   Gagne, David        Review conflicts of interest data                7.60   $ 200.00   $   1,520.00

Total:                                                                            51.90              $ 15,915.00
19-10412-jlg   Doc 1611   Filed 11/14/19 Entered 11/14/19 18:42:34   Main Document
                                       Pg 54 of 57




                                     Exhibit E
19-10412-jlg      Doc 1611        Filed 11/14/19 Entered 11/14/19 18:42:34                     Main Document
                                               Pg 55 of 57


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
In re                                                          : Chapter 11
                                                               :
DITECH HOLDING CORPORATION, et al., :                            Case No. 19-10412 (JLG)
                                                               :
                           Debtors 1                           : (Jointly Administered)
                                                               :
---------------------------------------------------------------X
                   CERTIFICATION OF WILLIAM THOMAS IN SUPPORT OF
                  THE FIRST AND FINAL APPLICATION OF PROTIVITI INC.
           AS BUSINESS CONSULTANT FOR THE DEBTORS FOR ALLOWANCE
             OF COMPENSATION FOR PROFESSIONAL SERVICES RENDERED
             AND REIMBURSEMENT OF ACTUAL AND NECESSARY EXPENSES
             INCURRED FROM FEBRUARY 11, 2019 THROUGH MARCH 31, 2019

       I, William Thomas, hereby certify that:

       1.       I am a Managing Director at Protiviti Inc. (“Protiviti”), a global consulting,

accounting and financial services firm. Protiviti serves as business consultant to the Ditech

Holding Corporation and its affiliated debtors in possession (the “Debtors”) in the above-

captioned chapter 11 cases.          In compliance with the Amended Guidelines for Fees and

Disbursements for Professionals in the Southern District of New York Bankruptcy Cases, adopted

January 25, 2013 (the “Local Guidelines”), and the United States Trustee Guidelines for

Reviewing Applications for Compensation and Reimbursement of Expenses Filed Under 11 U.S.C.

§ 330, adopted June 17, 2013 (the “UST Guidelines”), I hereby certify as follows:

       2.       I have reviewed Protiviti’s application for final compensation and reimbursement



1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech Financial
    LLC (5868); Green Tree Credit LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree Insurance
    Agency of Nevada, Inc. (7331); Green Tree Investment Holdings III LLC (1008); Green Tree Servicing Corp.
    (3552); Marix Servicing LLC (6101); Mortgage Asset Systems, LLC (8148); REO Management Solutions, LLC
    (7787); Reverse Mortgage Solutions, Inc. (2274); Walter Management Holding Company LLC (9818); and Walter
    Reverse Acquisition LLC (8837). The Debtors’ principal offices are located at 1100 Virginia Drive, Suite 100, Fort
    Washington, Pennsylvania 19034.
19-10412-jlg          Doc 1611        Filed 11/14/19 Entered 11/14/19 18:42:34                   Main Document
                                                   Pg 56 of 57


of expenses for the period commencing February 11, 2019 through March 31, 2019 (the

“Application”). 2

          3.       As required by Section B(1) of the Local Guidelines, I certify that:

               a) I have read the Application;

               b) To the best of my knowledge, information and belief formed after reasonable
                  inquiry, the fees and disbursements sought in the Application fall within the Local
                  Guidelines;

               c) The fees and disbursements sought are billed at rates and in accordance with
                  practices customarily employed by Protiviti and are generally accepted by
                  Protiviti’s clients; and

               d) In providing reimbursable services, Protiviti does not make a profit on such service,
                  whether the service is performed by Protiviti in-house or through a third party.

          4.       In accordance with Section B(2) of the Local Guidelines, and as required by the

Interim Compensation Order, I certify that Protiviti has complied with provisions requiring it to

provide (i) the Debtors; (ii) the Official Committee of Unsecured Creditors (the “Committee”); (iii)

and the United States Trustee for the Southern District of New York (the “US Trustee”); (iv) the

Application Recipients (as defined in the Interim Compensation Order); and (iv) all parties who

have requested and are receiving notices in these chapter 11 cases through the Court’s electronic

filing system, with a copy of Protiviti’s Monthly Fee Statement filed in this case.

          5.       In accordance with Section B(3) of the Local Guidelines, I certify that the Debtors,

the Committee, and the U.S. Trustee are each being provided with a copy of the Application.

          6.       I have reviewed Southern District of New York Bankruptcy Local Rule 2016(a) and

submit that the Application substantially complies with such rule. In accordance with Federal Rule

of Bankruptcy Procedure 2016(a) and section 504 of the Bankruptcy Code, no agreement or

understanding exists between me, my firm or any professional thereof, on the one hand, and any


2
    Capitalized terms not otherwise defined herein have the meanings given in the Application.
                                                            2
19-10412-jlg     Doc 1611      Filed 11/14/19 Entered 11/14/19 18:42:34           Main Document
                                            Pg 57 of 57


other person, on the other hand, for the division of such compensation as my firm may receive from

the Court herein, nor will any division of fees prohibited by section 504 of the Bankruptcy Code

be made by me, or any professional of my firm.

        7.     Further, the Retention Application, and my declaration accompanying the Retention

Application (the “Declaration”), incorrectly stated that Protiviti was owed $0.00 for pre-Petition

Date professional services rendered to the Debtor, when, in fact, Protiviti is owed $15,915.00 by

the Debtors for services performed between January 14, 2019 through February 8, 2019 (the

“Unpaid Pre-Bankruptcy Services”). While Protiviti reviewed its records at the time to confirm

whether any amounts were owed, this amount was not identified as compensable at the time. At

no point did the Unpaid Pre-Bankruptcy Services exceed the amount of the Retainer. Therefore,

Protiviti also seeks authority to apply the Retainer and the Credit to its Unpaid Pre-Bankruptcy

Services. This Certification incorporates and amends the statements made in my Declaration on

this point.

        8.     To the best of my knowledge, information and belief formed after reasonable inquiry,

the Application complies with the UST Guidelines.

        9.     I certify, under penalty of perjury, that the foregoing statements made by me are

true to the best of my knowledge, information and belief.

Dated: November 14, 2019
       Tampa, Florida
                                             By: /s/ William Thomas
                                                William Thomas
                                                Managing Director
                                                Protiviti Inc.




                                                  3
